 MONTGOMERYWARD & CO., INCORPORATEDMontgomery Ward & Co., Incorporated and Interna-tionalUnion of Electrical,Radio and MachineWorkers,AFL-CIO-CLC. Cases 16-CA-5565 and16-RC-6526September16, 1975DECISION AND ORDERBY MEMBERSFANNING,JENKINS,AND PENELLOOn May 28, 1975, Administrative Law Judge Irv-ing M. Herman issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief and the General Counsel filedan answering brief in response to Respondent's ex-ceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusionsof the Administrative Law Judge and toadopt his recommended Order, as modified herein.1.For the reasons set forth by the AdministrativeLaw Judge,we agreethat Respondent violated Sec-tion 8(a)(1) of the Act by threatening employee Hal-ley pursuant to an unlawfully promulgated no-solici-tation rule and by imposing. an unduly broad ban onthe use of union stickers on company uniforms andcompany property. We also agree that Respondentdischarged Walter L. Cockrell because of his unionactivities in violation of Section 8(a)(3).2.On November 14, 1973, almost 3 months beforethe commencement of the Union's organizational ef-forts,Respondent'sRegional PersonnelManagerTrebeschsent amemorandum to the metropolitandistrictmanager in Oklahoma City, Raymond Mus-satto, and other district managers directing them toconduct area wage surveys among competitors sothat Respondent could remain competitive with re-spect to wages and "not only secure the best peoplein town but give them an opportunity to grow finan-cially on their job based on performance ...." Thememorandumfurther directed that if current wagescalesdid not fit the surveys, corrections should berequested from Respondent's Kansas City regional1The Respondent has excepted to certaincredibilityfindingsmade by theAdministrative Law Judge.It is the Board's establishedpolicy not to over-rule an AdministrativeLaw Judge's resolutions withrespect to credibilityunless the clear preponderance of all of therelevant evidence convinces usthat the resolutions are incorrect.Standard DryWall Products, Inc,91NLRB 544 (1950),enfd. 188 F.2d 362 (C.A. 3, 1951). We have carefullyexamined the record and find no basis for reversing his findings.373office.The district managers were also instructedthat "[i]f these adjustments are in order based upontime and service and performance and represent sub-stantial amounts, you should initiate a plan to grantsystematic increases on a one-month basis until yourpresent employees are equitably in line with the newstarting rate.Most of these adjustments should beaccomplished by two one-month increases and allmust be completedby no later than March 1, 1974."Pursuant to the memorandum, Mussatto directedDon McNutt, the district service manager in Oklaho-ma City, to conduct the survey regarding service andrepair employees and to submit recommendationsbased thereon. McNutt did so and on January 18,1974, he sent to Mussatto a list of all service employ-ees at Respondent's Penn Square Store in OklahomaCity with their current job grade and current hourlywage. He included the comparable hourly wage ratesfor each job grade at RCA, General Electric, andWestinghouse, which were Respondent's three pri-mary competitors in the Oklahoma City area. Healso enclosed his recommendation which was as fol-lows: "Recommend minimum going to GE wagestructure, though feel we should move up closer tothe RCA or Westinghouse rates." Mussatto approvedMcNutt's recommendation and forwarded it to Kan-sasCityon either January 18 or 19, 1974.Respondent's normal procedure was to have the rec-ommendations reviewed by the regional operatingmanager and then processed by Respondent's com-puterized payroll system before any changes were an-nounced to employees.McNutt testified that he was notified of the officialapproval of his wage recommendations around Feb-ruary 5. According to his testimony, the announce-ment of the increases was delayed until February 12because he wanted District OperatingManagerBabbs to be present, and Babbs could not appear atRespondent's service center until the 12th due toother commitments at another store. On the 12th,McNutt and Babbs met with the employees initiallyas a group where they were told of the increaseswhich would be effectuated retroactively to January31. They subsequently met with each individual em-ployee to advise him of the specific amount of hisincrease.Meanwhile, on February 8, 4 days prior tothe announcement, Union Representative Gaskilland employee Anderson had met with McNutt, andGaskill stated that he represented a majority of allservicemen and he wanted to meet and negotiate acontract.McNutt refused to recognize the Union.The General Counsel contends, and the Adminis-trative Law Judge found, that Respondent granteditsemployees increased wages to discourage themfrom becoming or remaining members of the Union220 NLRB No. 69 374DECISIONSOF NATIONALLABOR RELATIONS BOARDor giving any assistance or support to it. We agree. Itiswell established that where preparations for achange in employee benefits are made prior to theadvent of union activity and there is no evidence thatthe subsequent changes and the timing of their an-nouncement are made in response to union activity,the effectuation of the changes is not violative of theAct? Such is not the case here.Although it appears that McNutt had received ap-proval of his recommendation of January 18, there isno evidence that he was instructed to give specificdollar figures to each employee. To the contrary, hisapproved recommendation was rather general in thatitmerely suggested that the minimum increase begauged to the G.E. wage structure, but should moveup closer to the RCA or Westinghouse rates. Therecord is completely silent as to how or when theactual amounts were determined. Several witnessesreceived increases which placed them above the com-parable G.E. rate, while the raises for other fell belowthe G.E. rate.'Although the Trebesch memorandum directed thatthe increase for each employee should reflect his timeand service and performance, McNutt testified thatthe amount of each raise given depended entirely oneach employee's existingjob grade because he hadnot been service manager long enough to have hadany basis for judging performances. Even though theAdministrative Law Judge did not credit McNutt'sdenial, after some 3 months on the job, of any basisfor judging performance, neverthelessMcNutt didnot even adhere to his professed standard for grant-ing the increases; i.e., the employees' existing jobgrades. Although both Panter and Halley were grade4 employees, Panter inexplicably received a 30-cents-an-hour increase, while Halley's initial increment was35 cents. Although both Anderson and Cockrell weregrade 5 employees, Anderson received a 30-cent in-crease,whileCockrell's increment was 35 cents.Upon being advised that he would receive a 30-centraise,which would have brought him to $3.65 anhour, Jackson informed Babbs and McNutt that theformer service manager had promised him $4 anhour after he had been there 1 year. McNutt had noway to verify this, but, after consulting with Babbs,he told Jackson that he was going to give him anextra 35-cent raise. Similarly, Halley was told hewould receive a 35-cent increase, whereupon he in-formed McNutt that he had worked for Respondent2Cf. EssexInternational,Inc,216 NLRB No. 101 (1975);Mallory Con-trolsCompany,a Divisionof P. R. Mallory Co, Inc,214 NLRB No. 71(1974).3While Jackson's initial increase placed him 5 cents above the G.E. rateand Panter's increase placed him 6 cents above theG.E. rate, Anderson'sincrease fell 2-1/2 cents short of the G.E. rate.for 18 months without a raise and he had been prom-ised 6 months after he started working that he wasgoing to receive top pay which the 35-cent raise didnot achieve. Again McNutt and Babbs, based onnothing more than Halley's word, gave him an addi-tional 35-cent increase. These two additional increas-es were based neither on the criteria set forth in theTrebesch memorandum nor on McNutt's decision togive uniform raises based on existing job grades. Fur-thermore, the grant of the increases for Jackson andHalley of 65 cents and 70 cents, respectively, failedto adhere to the Trebesch memorandum's directivethat if the raises represented substantial amounts,they should be accomplished by two 1-month in-creases. Instead, both of these large increases weremade effective January 31, as were all of the otherraises. IfRespondent had followed the Trebeschmemorandum, the extra increases for Jackson andHalley should have been effective as of the end ofFebruary in that they would have been fully imple-mented by the March 1 deadline for all raises.Although we agree that the general decision togrant wage increases was made before the advent ofthe union campaign and was not in response to theUnion's efforts, in view of the above evidence, wefind that the nature and timing of the increases ulti-mately granted conformed with neither the Novem-ber 14, 1973, Trebesch memorandum regarding thewage adjustments, nor McNutt's professed criteriafor granting them, but, rather, were in response to theunion campaign and therefore violative of Section8(a)(1).3. In view of the above findings, we agree with theAdministrative Law Judge that the unfair labor prac-ticeswere so extensive and serious as to render un-likely a fair election in the future and that a bargain-ing order is warranted.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge as modifiedbelow and orders that the Respondent, MontgomeryWard & Co., Incorporated, Oklahoma City, Oklaho-ma, its officers, agents, successors, and assigns, shalltake the action set forth in the said recommendedOrder, as so modified:1.Substitute the following for paragraph 1(b):"(b) Promulgating, maintaining in effect, enforc-ing, or applying a no-solicitation rule for the purposeof discouraging union activities."2.Add the following paragraph after paragraph2(e) of the recommended Order: MONTGOMERY WARD & CO., INCORPORATED375"IT IS FURTHER ORDEREDthat the petition in Case16-RC-6526 be dismissed and all proceedings there-with be vacated."3.Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT grant or expedite wage increasesto our employees in order to discourage theirunionactivities.WE WILL NOT promulgate, maintain in effect,enforce, or apply any no-solicitation rule for thepurpose of discouraging union activities.WE WILL NOT threaten our employees for vio-lating any no-solicitation rule that has not beenvalidly promulgated.WE WILL NOT threaten our employees againstwearing union stickers or other insignia exceptwhen in contact with customers or the generalpublic.WE WILL NOT discharge or otherwise discrimi-nateagainst any of our employees for engagingin unionor other concerted activity protected bythe National Labor Relations Act.WE WILL NOT in any other manner interferewith,restrain,or coerce our employees in theexerciseof their rights under the National LaborRelations Act.WE WILL bargain collectively with the Interna-tional Union of Electrical Radio and MachineWorkers, AFL-CIO-CLC as the exclusive rep-resentativeof our employees in the bargainingunit in which an election was held on April 26,1974.WE WILL offer Walter Cockrell full reinstate-mentto his former job, or, if that job no longerexists, to a substantially equivalent job, withoutprejudice to his seniority or other rights andprivileges,and make him whole for any loss ofpay suffered by reason of his discharge.MONTGOMERY WARD&CO., INCORPORATEDDECISIONSTATEMENT OF THE CASEcharge wasfiled on May 6 by International Union of Elec-trical,Radio and Machine Workers, AFL-CIO-CLC(herein called the Union) and duly served on Respondentthe same day. The primaryissuesare whether Respondentengaged in certain coercive conduct in violation of Section8(a)(1) of the National Labor Relations Act, as amended(29 U.S.C., Sec. 151,et seq.),herein called the Act; violatedSection 8(a)(3) by the discharges of Leroy E. Jackson andHoward M. Panter; and violated Section 8(a)(3) and/or (4)by the discharge of Walter L. Cockrell; whether Respon-dent should be ordered to bargain with the Union; andwhether, absent a bargaining order, the result of the elec-tion conducted in Case 16-RC-6526 on April 26 should beset asideand a new election directed.]Upon the entire record,2 including my observation of thewitnesses,and afterdue consideration of the briefs filed onbehalf of General Counsel and Respondent, I make thefollowing:Findings and ConclusionsI.RESPONDENT'SBUSINESSThe complaint alleges, the answer admits, and I find thatRespondent is an Illinois corporation engaged in retailsales, catalog sales, and repair service of merchandise atmany locations throughout the United States including theOklahoma City Repair Service Center at 3300 Santa FeAvenue, Oklahoma City, Oklahoma, the only facility in-volved herein; that during the 12-month period precedingthe complaint, a representative period, Respondent re-ceived at said facility shipments of goods valued in excessof $50,000 directly from points outside Oklahoma andshipped from said facility goods valued in excess of$50,000 directly to points outside Oklahoma; and that Re-spondent is an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.II.THE LABORORGANIZATION INVOLVEDThe complaint alleges,the answer admits,and I find thattheUnion is a labor organization within the meaning ofSection 2(5) of the Act.III.THEUNFAIR LABOR PRACTICESA. The Facts1.BackgroundUntil February 1, 1974, the service center here involvedhad operated as the responsibility of Ward's Penn Squarestore in Oklahoma City, its function being the servicing,repair,andmaintenance of appliances purchased byWard's customers. Its services were performed by techni-cians either dispatched to the customers' homes or assignedto similar duties in its own shop. On February 1, the servicecenter was given independent status to coincide with itsIRVINGM. HERMAN,Administrative Law Judge: Thisconsolidated case washeard beforeme onOctober 2-4 andNovember 4-8, 1974, at Oklahoma City, Oklahoma. The1The Union lost, 17 to 122Certain errors in the transcriptare herebynoted and corrected 376DECISIONSOF NATIONALLABOR RELATIONS BOARDincreased responsibility for the entire metropolitan area en-tailed in the additional servicing of customers of a newlarge store opening in OklahomaCity,known as the Cross-roads store.Preparation for the center's expanded functions necessi-tated a major remodeling of its facilities at a cost in excessof $100,000, commencing shortly after Labor Day in 1973.At the same time,changes were made in the physical plantdesigned to improve efficiency of the operation which hadbeen losingmoney. A basic change involved shifting thevarious departments around; and dividing the work spacetheretofore occupying a single large area into separaterooms and offices for the various activities,and moderniz-ing them,notably the parts department,3the dispatch of-fice,the phone room and the service contract room, whichhelped cut down the noise and provide greaterprivacy.Each inside TV technician was separately boothed. To cutdown on the time spent in readying the outside techniciansfor the workday, lockers were constructed for them inwhich they could place their work orders and needed partsand equipment.2.McNutt's appointment as service managerIn mid-October 1973, Don McNutt, who had then beenemployed by Ward's for about 14 years, the last 6 or 7 asdistrict servicemanager inKansas City, was told by Re-gional PersonnelManager Trebesch of the promotion pos-sibilities in becoming district service manager in OklahomaCity and remedying the problems then existing there. Mc-Nutt accepted the assignment and arrived later that month.He met with Raymond Mussatto who had just becomemetropolitan district manager in Oklahoma City. They dis-cussed the remodeling then in process, and the problemsconfronting them. Mussatto told McNutt at that time tomake sure they had a competitive wage plan and all theequipment they needed, and to "take a good look" at hisemployees in order not to have "losers."According to McNutt, he found "almost utter chaosfrom the front door to the rear door,"resulting both fromthe remodeling work going on 4 and from the "completelack of organization and discipline on the part of manage-ment."Technicians would be milling about the first houror two every morning getting their assignments, procuringparts, and searching for repaired merchandise ready forreturn to customers. He introduced improvements in thedispatch system,numbered all the merchandise bins, andsaw to it that the specific work orders and parts needed byall outdoor technicians were placed in their lockers in ad-vanceso asto avoid delay in their dispatch. He orderedmany thousands of dollars' worth of additional necessaryparts,particularly updated ones,so as to keep sufficientstock on hand both in the shop and on the outside techni-cians' trucks, which he had found inadequately suppliedboth in quantity and quality. He improved the carryingcapacity of the trucks through the building of bins. How-ard Panter testified that shortly after McNutt's arrival, at3New bins and counters were built4 The construction work was not completed until about the end of De-cember.his very first meeting, he announced his determination "todo all he could, regardless of us,to [put the service center]in the black." According to McNutt and Bobby Joe Tem-pleton,who became assistant service manager in Novem-ber,McNutt held frequentmeetingsof the servicemen atwhich he soon announced various changes in working con-ditions through the institution of new requirements or theenforcement of existing rule or procedures, which werethen being ignored. These included,inter alia,taking cof-feebreaks at regular times and confining them to the lunch-room; requiring outside technicians to wait for coffee until10 o'clock, or after servicing their first customer, and tokeep their own service trucks serviced and clean; barringtechnicians from the dispatch room, the phone and servicecontract rooms, and the parts department; and the propercompletion of work orders and daily route sheets.3. Section 8(a)(1)a.The wage increaseThe technicians had frequently expressed concern overwhen they were going to get pay increases, and the subjectwas discussed in McNutt's first meeting with Mussatto.According to Cockrell, McNutt acknowledgedat a meetinginNovember that the men were due for a raise and pre-dicted they would have it by the end of the year.On November 14, Regional Personnel Manager Tre-besch sent a memorandum to Mussatto and to the sevenother district managers in his region 5 directing their atten-tion to the "extremely important" matter of wage adminis-tration in connection with the upcoming budgets for 1974and in light of "the almost certainty" of imminent Federalminimal wage legislation. The completion of area surveys 6was stressed,with "[s]pecial emphasis. . .in such areas as... repair service,"' in order to remain competitive and"not only secure the best people in town but give them anopportunity to grow financially on their job based on per-formance"; and if the current wage scales did not fit thesurveys, the districtmanagerswere instructed to requestcorrection from "Mr. Kerr" in Kansas City. Finally, if suchadjustments were "in order based upon time and serviceand performance and represent[ed] substantial amounts,"thememorandum instructed that a plan be initiated "togrant systematic increases on a one-month basis," with"most" of them to "be accomplished by two one-monthincreasesand all must be completedby no later than March1, 1974."Mussatto "followed through with the recommendations"to each of the six or seven managers within his district,including McNutt. According to Mussatto, he and McNutt"wanted to have all our ducks in a row by February 1"since that date marked the beginning of Ward's fiscal yearand of the service center's independence of the PennSquare store, so they set that as "kind of our target date."McNutt, following his survey,8 submitted a recommenda-5The southcentral region, covering some 152 installations.6 These had evidently been started earlier7One of the"departments .most difficult to staff with good peopleand hold them."8McNutttestifiedthat the survey covered the four "comparable service MONTGOMERY WARD & CO., INCORPORATEDtion on January 18, 1974, that as a "minimum," the servicecenter equal the General Electric rates,"though feel weshouldmove up closer to the RCA or Westinghouserates." 9Mussatto testified that he approved the recom-mendation and forwarded it to Respondent's regional of-fice in Kansas City on "probably" January 18 or 19.10 Theprocedure then would be for the recommendation to go tothe officeof F. A.Zodrow,regional operating manager,and "then those people,as merely a formality,they handlethe details insofar as getting it to Marion 11 where the me-chanization payroll units are located."Mussatto got nofurther correspondence on the recommendation,nor, ac-cording to his testimony, did he ever discuss with McNuttthe timing of any announcement of the raise which wasentirely up to McNutt once Mussatto had approved it.McNutt testified on direct examination that "the in-creases set forth on [his survey and recommendation]"were"put into effect" and,confirming the generalemploy-ee testimony, that they were made effective January 31 12though announced to the employees on February 12. Mc-Nutt further testified that the announcement was made afew days to a week after he had learned that the raiseswould be forthcoming; that District Operating ManagerBabbs,13 whom he had wanted "to say a few words" to themen, had been unavailable at an earlier date;that after thegeneral announcement he and Babbs retired to McNutt'soffice where each man then came to be told what his spe-units"in the area which"wereobviouslySears, our largestcompetitor, RCAServiceCompany,General Electric was right across the street,and I believeWestinghouse,"but his ultimate report of the survey,containing his recom-mendation,did not mention Sears.9 The reportand recommendation listed the employees,their dates ofhire,their grades,their hourly wages, and thoseof Ward's area competitorsas follows:HissHireCurrentCurrentRCACEWESTDateJobHourlyC/Rr.C/Hr.C/Hr.GradeWagewastewaveWageAnderson6-9-695$4.505.0754.8255.05Cockrell4-13-6554.505.0754.8255.05Cinder9-6-6654.505.0754.8255.05Cossey9-19-5354.505.0754.8255.05?enter8-11-7244.154.3754.394.39Ford2-19-3254.505.0754.8255.05Does8-3-732+3.003.503.123.25Wagoner9-4-7333.353.753.603.70Huckaby5-21-6654.505.0754.8255.05Masan3-16-5454.505.0754.8255.05Lao5-19-703+3.704.004.004.10Stout8-4-6954.505.0754.8255.05Taylor2-5-6854.505.0754.8255.05Ligons2-28-7222.753.503.123.25Jackson10-3-7233.353.753.603.70Halley9-8-7044.154.3754.394.39Halton4-11-6754.505.0754.8255.05Effinger1-2-7433.003.503.123.2510At that time he received similar recommendationsfrom all the otherunits in, hisdistrict, but he couldnot recall particularsabout the granting ofany of thoseraises.1Ward's computer center in Marion,Kansas.12Mussatto testified that it is corporatepolicyto make raises effective onThursdays,the beginning of the workweek. January 31 was a Thursday.13 So spelled in the pleadings although sometimes appearingin the tran-script as Babb.He also reports to Mussatto.377cific raisewould be; that every technician receiveda raise,the amount depending entirely, save in twocases, on hisgrade at the time,becauseMcNutt "had no basis to formu-late whether he was a good technician, a bad technician, ahigh performer or a low performer"; 14 and that for thesame reasonthe exceptions were made for Jackson andHalley, each of whom got a doubleincreaseafter tellingMcNutt that he had been promised a higher rating by thistime.15The only specific amounts disclosed by the evidencewere:Cockrell-35 cents; Anderson-30 cents; Panter-30cents;Halley-35 cents plus 35 cents; Jackson-30 cents plus35 cents.On McNutt's cross-examination, after corroboratingMussatto That the timing of the announcementwas in hissole discretion, came the following:Q. (By Mr. Eckhardt) When did you first findout-I mean who determined when the effective dateof the February-withdraw that.When did you first find out when the effective dateof the wageincrease,which was granted in January,1974,when that effective date would be and fromwhom did you find that out?A. I don't recall specifically who I found it outfrom. I found it out, to the best of my knowledge, aweek or so-a few days before it was announced. Weheld the meeting for the employees, and I had request-ed Mr. Babbs to come down and assist me. He said hewas busy and tied up and couldn't do it.And McNutt responded negatively to the question whetherhe had any explanation for the retroactivity of the increas-es.Regional Employee Relations Manager Muir testifiedthat it was Zodrow's decision to make January 31 the effec-tive date, and, when asked the basis, replied, "That's thedate that he got it in his office."Cockrell, Jackson, and Panter testified that, at a meetingin lateJanuary attended by all of the servicemen, Cockrellasked McNutt when the men would get the raise that hadbeen promised and that McNutt replied there would be noraises untilthe service center was "in the black." Accord-ing toMussatto, the service center has never gotten out of"the red."b. TheUnion's appearance(1) The organizing meeting of February 7Meanwhile, on February 7, about 16 technicians fromthe service center had attended a meeting of the Union'sLocal 1027 16 at the latter's invitation following Cockrell'sindication to its chief steward of an organizational intereston the part of the Ward employees. After the regular Local1027 meeting the Ward employees were addressed by EdGaskill, an international representative of the Union. He14 Because the official performance rating program he introduced provid-ed no measurements till after 6 months15He simply "took [their]word"and gave them the additional raises "inall fairness "16Whichrepresentsthe employeesof the neighboring General Electricservice shop. 378DECISIONS OF NATIONAL LABOR RELATIONS BOARDinformed them that organizing would be a difficult job,that earlier attempts had proved fruitless,that even if theywon an electionitwould probably be necessary to strike toget a contract, and that they should not waste his and theirtime unless they were sure this was what they wanted to do.After a brief pause he asked if they still wanted to goahead, and they orally responded affirmatively. He there-upon distributed bargaining authorization cards as well ascombination membership and checkoff cards.He read theform of bargaining authorization and explained that thecards could be used to request recognition,but that if Re-spondent refused recognition, "which [he] was almost posi-tive they would do,"' the cards could be used to petitionthe Board for a secret ballot election.He also explained thenatureof the membership and checkoff cards and toldthem how to fill out the cards.Twelve signed sets of cardswere returned to Gaskill that evening.The employees thenvoted unanimously that recognition should be requestedthe following morning at the start of the shift, and desig-nated Vernon Anderson to accompany Gaskill for this pur-pose.(2) The initial bargaining demandAt or about 8 a.m. on February 8, Gaskill and Andersonentered the shop and asked Templeton if they could seeMcNutt. After a short wait Templeton brought them toMcNutt's office where Gaskill told McNutt he representeda majority "of all servicemen," I that he wanted to meet tonegotiate a contract,and offered to let an impartial thirdparty check the cards. McNutt replied, according to Gas-kill, that he could not grant recognition because such mat-ters were handledby theEmployee Relations DepartmentinKansasCity, and Gaskill left.McNutt's version of his response on direct examinationwas that he was "stunned,and . . . for once in [his] life wascaught with almost nothing to say." He could not recallthat he"said one single word. . . .I don't remember mak-ing any comment to them at all, and they left my office."On cross, he denied any recollection of telling Gaskill thathe lacked authority to reply to a bargaining demand, say-ing he was "speechless."(3) Further union effortsOn February 11, after having secured two additionalcards,Gaskill wiredMcNutt, "repeat[ing]" his request.19Respondent replied February 12 by letter to Gaskill fromMuir inKansas City rejecting the request,asserting agood-faith doubt of the Union's majority status, and opt-ing for the election route. Another card was obtained onFebruary 14, and two more on the 15th. However, turnoverstill leftthe Union short of a majority as of such time. OnFebruary 19, Jackson was discharged (seeinfra).17He "explained that very seldom did a company grant recognition andthat it was very unusual and I had never been fortunate enough to have thishaen to me "The appropriate bargaining unit, later determined to include the dis-patcher as well as all clerks but office clericals, had 31 employees at thistime.19The unit complement had not changed.At or about 7:40 the next morning Gaskill broughtunion stickersfor Anderson to hand out to theemployeesarriving at work. After about one-half hour Gaskill andAnderson went in to see McNutt to discuss Jackson's dis-charge and make another bargaining request. According toGaskill's direct examination, he "informed McNutt againthat the IUE represented the majority of all productionand maintenance employees," 20 and that he specifically"wanted to bargain over any changes of working condi-tions" that had allegedly occurred.2He also testified thathe protested against what he considered Templeton's sur-veillance of Anderson's passing out the union stickers thatmorning. McNutt refused to talk except to ask Gaskill andAnderson to leave, and to threaten to call the police or thestore security people, whentheyhesitated.That same day Gaskill wired McNutt to the same effectas the position he testified he had orally expressed, exceptthat the wire did not identify the bargaining unit and con-tained no mention of changed working conditions. Muirreplied the following day by reiterating his earlier position,refusing to discuss Jackson's discharge, disavowing any un-lawful conduct, and requesting that any further communi-cations be directed to his office which handles all suchmatters.c.The alleged surveillanceThe references above to Templeton's surveillance relateto testimony by Gaskill and Anderson that Templeton keptAnderson under close observation throughout the approxi-mately 30-minute period in which he distributed the unionstickers on the morning of February 20. The distributionoccurred on the company parking lot about 25-30 feet di-rectly in front of the side entrance to the service depart-ment. Gaskill testified that, about the time the men startedto arrive, Templeton came out the side door and stood ona little platform there, and he told Templeton "that thecompany should cease their illegal activities that [he] hadbeen hearing about and . . . should cease the surveillanceand spying"; that Templeton, whom he observed veryclosely, went back in but continued to look in their direc-tion from behind the glass panel in the door during theentire time that Anderson was so engaged. Anderson testi-fied that when Templeton came out he asked Andersonwhat he was doing and Anderson told him; that althoughTempleton went back in he saw Templeton watching himevery time he looked up; and that Templeton opened thedoor for each man as he entered. Templeton's testimonywas that he had arrived about 7:40, as usual, and observedAnderson with Gaskill whom he did not know or recognizeat the time; that after attending to his routine of turning offthe alarm, unlocking the doors, putting the lights on, andpreparing coffee, he "peeped out," as a friend,to see ifAnderson was still there,z3 that after seeing that he was,20 On cross,he testifiedthat the unit herequested on that occasion wasthe "servicemenand parts clerk "21Gaskill testified he had in mind "a series of changes in the men's proce-dures, theirworking procedures,getting in-and as I recall at, getting in andout of the shop,the timesand changing of the breakperiods .."22On directexaminationhe said he thought Andersonmightbe in troublein view of the presenceof the"stranger"On recross,he said he "didn'tthink anything about it," but then said he did wonder because Anderson MONTGOMERY WARD & CO., INCORPORATEDTempleton "went on back"; and that he did not see Ander-son giving anything to anyone.No employee testifying toAnderson's distribution of the stickers corroborated thetestimony that Templeton held the door open for him.d.The February 20 meeting or meetingsThat same morning,either in a single meeting or in sepa-ratemeetings,two matters involving the technicians weretreated by McNutt who convened them. First, after look-ing around at the men, virtually all of whom were wearingthe union stickers,23he remarked that there was "a prob-lem" and warned them,on pain of discipline,against fur-ther use of the stickers on their company uniforms or onany other company equipment,including trucks and tool-boxes.24The other event concerned the changes in workingconditions mentioned above. According to McNutt, therewas still too little compliance with his repeated efforts toimprove discipline and efficiency,so he prepared a list ofthe requirements he was insistingon, which he read to themen and then asked them to initial or sign so as to precludeany future disclaimer of knowledge.Several employees tes-tified that this meeting 25 marked the first occasion theyhad learned of these rules or any of them.However, someof these same employees gave conflicting testimony as towhen they learned of these rules as well as tohow long therules endured.Cockrell testified that at a January meeting McNuttmentioned"some new rules and regulationsand about howtomake out work orders and things of this nature"; thatfrom about February 15 McNutt stated in general meet-ings many timesthat shop men would be fired if they hadcoffee before 10 a.m. or 3 p.m., and that the outside menwould suffer similarly if they took coffee before their firstservice calls; thatMcNutt also changed the practice ofleaving the female clerks free to decide when to have lunchby scheduling them for certain times,which interfered withthe former practice of some of the outside technicians toarrange luncheon dates;26 that such technicians were alsobarred from entering the office of the service contract girls,which interfered with the men's ability to ascertain whatthe customers were to be charged as well as with their abili-ty tohave the girls follow up on the men's attempts to sellservice contracts on which the men received bonuses; that,although the men were similarly barred from the other of-fices,they couldcommunicate with the girlsthere by "hol-lering" in fromthe door.Panter testified that at a January meeting McNutt com-plained of work orders improperly completed and in somecases disappearing.He also testified that "sometime inhad not soon come in and there was a strange car.23 The stickers,saying"Join IUE,"were round and about 2 inches indiameter.24 Panter, alone among the employees,placed this meeting"a couple ofdays later."Despite some testimony that this occurred at another meeting heldaround that time, the paper signed or initialedby the menis dated February20.26 outside technicians normally ate outside on their 30-minute lunch-break and sometimes the girls met them outside,but frequently the datesresulted in the men's coming in. Accordingto Cockrell,Halley came in"nearly everyday," and"some of the men came inevery day"379February," which on cross-examination became "aroundthe middle of March," McNutt imposed the bar on enter-ing the offices and parts room and announced that theback doors would be locked at 10 o'clock, but explained atthe time that he did this because work orders had goneastray,merchandise tags had been switched, and somemerchandise was missing; that the limitations on coffee-breaks were also announced, as was a limitation on theperiod for lunchbreaks to the hours of 12 to 2; and that theoutside men were required to have their parts for the dayand their route sheets completed and be ready to leave theshop within 15 minutes of their arrival. He then testifiedthat the coffeebreak changes came at a later date which hewent on to fix at April 1, at a meeting confined to theinside technicians, and this was "the first time that McNuttimposed theserules, strict rules in taking coffee breaks andtaking lunch break." His firmness on the dateas well as onthe nature of the alleged changes was then expressed in thefollowing colloquy:Q. All right. Prior to this date of this meeting, hadany restrictions been placed upon you or the othertechnicianswith respect to the times that you werepermitted to take coffee breaks or lunch breaks?A. The best that I can remember this was the meet-ing that this was held. I do get them confused some-timesof what meetings was said but this was the meet-ing that this was said at.Q. Yes. But you didn't answer-the question, Idon't believe was responsive. I'm asking you whetheror not prior to this meeting you had-the companygave you leeway in when you could take your coffeebreaks and lunch breaks?A. No.Q. Pardon me?A. There was no other meeting, this was the onlyone.Q. No, you don't understand.A. OK.Q. Did you have freedom to take your coffee breakor lunch break at anytime-at your discretion prior tothis new rule?A. Yes.Q. Or rules?A. Yes.Q. All right. So, now that you understandme, wereyou ever prohibited or restricted in the times that youtook your lunch break or coffee break before themeetingsthat you have just mentioned?A. No, I was not.Anderson testified that it wassome timebetween Febru-ary 8 and April 26 that McNutt placed the girls' rooms offlimits and ordered that the outside men be out of the build-ing within 20 minutes after clocking in 27 and that theymake at least one service call before breaking for coffee.Then came this colloquy:Q. (By Mr. Eckhardt) Did I ask you to make a copy27 Until then, according to Anderson,with the men getting their ownparts and makingtheir ownroute sheets, it was almost impossible to get outin 30 minutes. 380DECISIONS OF NATIONAL LABOR RELATIONS BOARDof any company rules which were posted at the servicecenter?A. Yes.Q. Have you done that?A. No, sir; but these were rules that he put up thatwe were not to pass out any stickers or talk aboutanything that's union activities or church activities orany kind of activities other than working.He then testified that "about the middle of February" Mc-Nutt set the coffee and lunch break hours.Jackson, who was discharged on February 19, testifiedthatMcNutt had complained in January that work orderswere not being filledout properlyand were missing insome instances,and that the outside men were not gettingstarted on their routesearlyenough in the morning butwere loafing around the shop trying to get their parts to-gether; that he also ordered that the trucks be kept cleanand that the men should call in and report between 3:30and 4 p.m.Halley testified to the meeting where the men signed orinitialedMcNutt's notes of February 20.28 He then testifiedthat rules were laid down at a meeting"somewhere aroundFebruary the 1st, or 16th or the 20th," and he "never hadeven heard of these rules before 29 He testified further thatthe new rules "weren't enforced . . . except for the workorder complaints." He subsequently stated that "after theelection,there was no rules enforced at all," but he thenexplained that before the election the rules simply were notbroken, the men voluntarily complying. However, after theelection,according to him,the coffeebreak rules were bro-ken and not enforced. Cockrell's testimony on this was thatthe coffeebreak rules were"emphasized"at the generalmeetings "[r]ight up until the date that I was terminated,"which was12 days afterthe election.Similarly, Andersontestified that at least the coffee and lunch break rules sur-vived the election.e.Templeton's threat to HalleyAbout February 15, Halley testified, he had just finishedphoning a customer to schedule a call when CandiceThomas, the dispatcher, asked if he knew whether the Gen-eral Electric installation across the street was a completelyunion shop. He said he did not know. Thereupon, Temple-ton, whose office adjoined the dispatch office, called Hal-ley in and told him that talking about the Union on com-pany time could cost him his job and cautioned himagainst it. Templeton did not deny this conversation. Hiswarning referred to a no-solicitation rule on a poster whichsubstantive validity is not questioned by the GeneralCounsel. Halley testified he had seen the poster beforeApril butwas not surewhether it had been put up by thetime of his conversation with Templeton, although he ac-knowledged havingseen someposter by that time. Theposter had in fact been put up by McNutt, at Muir's direc-tion, shortly after Gaskill's February 8 visit. The poster28He could not recall if it was the same meeting when the men wore thestickers.29He corroborated Panter's testimony that McNutt explained the reasonsfor the rules.recites that it "sets forth the Company's long standing ruleconcerning solicitations and distribution" but there is nocorroborating evidence in the record. Nor was there anyevidence of a need for the rule to maintain production,order, or discipline.f.The Union's petitionThe Union filed its representation petition on February22 for a unit of "all service technicians and parts clerks."Hearing was held on March 21.30 On April 5, the RegionalDirector issued his Decision and Direction of Election in aunit of "all service technicians and service clerks . . . in-cluding inside and outside white-line technicians,televisiontechnicians, general technicians, repair service clerks (partsclerks), vendor-charge-back clerk, service contract tele-phone clerks, and dispatcher." As indicated above, theelection was held on the morning of April 26.g.The postpetition preelection periodOn April 12 and 23, Muir addressed the assembled em-ployees.31 The only two employees of the 20-30 allegedlypresent testifying about any talk by Muir refer to a fewdays before the election. Cansler testified that Muir said hewould take a strike or close the shop before he would givethe Union a contract. On cross-examination he admittedthatMuir had said the Company would bargain very hard.Cansler also testified that Muir had said that wages wereabout the same all over town and the same as in other largeWard branches.Halley testified on direct examination that Muir hadsaid thatWard's Denver store (in the same region of theCompany)was a unionshop, that the Kansas City storewas partlyunion,and that the Union wouldnot get themen anythingthey did not already havesince wages andbenefits are nationwide; that Ward's would fight a union,and take a strike or farm out work to General Electricacross the street "before they negotiated with the Union."On cross, he testified that Muir said he "would notbargainwith the Union" but would farm out the work to GE; andin response to the question, "Even before talking to them?"he said, "I guess he'd never talk to them," and that he"understood Mr. Muir saying . . . that if we did vote in theUnion, that they would farm out our work to General Elec-tricacross the street." He was sure that Muir said "hewouldn't bargain with the Union." Led on cross, he testi-fied that Muir said that in the event of a strike the Compa-ny would close the shop and contract out the work.30 On whichdate a warning wasplaced in Cockrell's personnel file (seeinfra).31 In the Company's statement of position during the investigation, Muirfixed April19 as the dateof hisfirst speech.At the hearinghe testified thata more careful examination of his records had revealed that the correct datewas April 12, and that a talk delivered on April19 had been given by JackBrousard,assistantto the corporatevice president in charge of labor rela-tions.GeneralCounseldoes not contendthatany statements made in thecourse of these talks constituted independent unfair labor practices, buturges thattheymanifest union animus, and attributesall such expressions toMuir; nor does the evidencepoint to anyantiunionconductor statementsby Brousard MONTGOMERY WARD & CO., INCORPORATEDAccording to Muir, however, the April 23 talk lastedonly a few minutes,and he said nothing other than explainthe formalities and procedures of the election and urge allto vote. As for April 12, he denied saying anything aboutclosing down or subcontracting the work and testified thatthe place had never closed in prior campaigns by theTeamsters and IBEW,even when the latter became bar-gaining representative.He summarized his position to theemployees as being that bargaining did not generate any-thing because the Company was free to say "no-n-o"; thatit had bargained with IBEW for 18 sessions without reach-ing acontract; that whatever the Union can get "they getfrom us";that unions usually strike because their demandsare not granted;that in the case of an economic strike theemployees are subject to permanent replacement; that theCompany had had strikes before,as inRedding, Califor-nia, for over 2 years, in Pueblo, Colorado, over 9 months,inDetroit at Christmas during the height of the retail sea-son, and in all cases remained open and ran its business;that in Oklahoma,unlike Texas,the law permits a "closedshop" so that there can be full union security where theemployees must pay dues; and that he did not know whatthe Union had promised them, but that if it was not com-petitive,the Company would have the legal right to resistit,and if the Union did not like that it would have to"make a decision."On April16, Panter was discharged(seeinfra).The sameday, employee Calvin Dees went to McNutt's office where,according to his direct testimony,he asked McNutt for atransfer.McNutt asked if it was because of the Union, andhe replied no, that it was personal, and McNutt told himnot to worry about it, that even if the Union got in hewould force a strike rather than sign a contract.He testi-fied on cross that McNutt had said previously that theCompany "would bargain very hard" with the Union andhe "could have" said that in this conversation also. In re-sponsetomy inquiry whether McNutt had saidhewouldnot sign a contract,Dees answered affirmatively"the wayIunderstood it." McNutt denied threatening not to sign acontract.At or about 5:30 p.m. on April 25, the day before theelection, according to Max Chavez,32 when he was ready toclock out, McNutt asked him if he planned to come in tovote,and he said he did.McNutt said a "No" vote was forMcNutt and a "Yes" voteagainsthim, and that Chavezshould feel that he could talk to McNutt man to man anddid not need a union.Chavez' regular work hours were1:30-5:30 p.m. on weekdays and 8-5:30 on Saturdays. Theelection washeld on Friday from about 8:30 to 9:15 a.m.Chavez clocked in at 8, voted, then worked till 10 or 10:30,clocked out for school,then returned in the afternoon. Hewas paid for all his time on the clock that day.Meanwhile, the Union had obtained three additionalsigned authorizationcards, on April 10, 13, and 16, re-spectively,so that on election day it had 16 cards fromamong the 31 employees then in the bargaining unit.32 He worked afternoons on weekdays and attended classes starting inmidmorning.33 Similar to one given another employee,Roy Halley, as indicated below.h. Postelection events381On May 3, the Union filed 13 objections to the electionand conduct affecting the results. On May 8, Cockrell wasdischarged (seeinfra).4. Section 8(a)(3)a. JacksonJackson, an outside service technician, was dischargedon February 19, 1974, after having worked at this locationsinceOctober 2, 1972. Immediately prior to that he hadworked asa summer extraat a Ward service center in Pop-lar Bluff,Missouri, whose manager, lacking an opening fora fulltime man,had given him a letter of recommendationnoting his "good attitude" and that his "appearance andcooperation [were] excellent." He testified that no superiorhad ever criticized his work throughout his employment atOklahoma City; that on the contrary his work had evokedpraise onseveral occasions from McNutt's predecessor,ServiceManager Gramberg; that on the occasion of thegeneral wage raiseon February 12 he had had his raise of30 cents an hour increased to 65 cents upon informing Mc-Nutt and District Operating Manager Babbs that Gram-berg had promised he would be earning that much after ayear; that both McNutt and Babbs stated he was "doing agood job"; and that McNutt also said he was thinking ofsending Jackson to "a service manager school coming up."McNutt's explanation for the extraraise33was that he didit "in all fairness," relying on Jackson's word that Gram-berg had promised it; and that he had "no basis" indepen-dently to know "whether he was a good technician, a badtechnician,a high performer or a low performer." Temple-ton testified that he did not deem Jackson competent andthat he frequently got complaints from other servicemen,including Cockrell, who had to follow up on Jackson'swork.Jackson also testified that he had joined the Union Feb-ruary 7, attendeditsmeetings,and also unsuccessfully so-licited the attendance of three other employees betweenFebruary 8 and 12, including Marie Green who laterserved as a company observer at the election; and that inaddition he had voiced his union proclivityat numerouscoffeebreakmeetingsin 1973 attended by Templeton priorto the latter's promotion to assistantservice manager.At 3 p.m. February 19, Jackson was called in off hisroute to see McNutt, who, according to Jackson's testimo-ny, read a list of four items from a yellow pad and conclud-ed, "From this date on, you're terminated.I'm not going toblackball you, but you can't work for this company. Youcan work for any other Montgomery Ward store." Thefour items included Mrs. Hammond's TV, Mrs. Lyon's re-frigerator,Mrs. Ogden's washer, and the hood flying off histruck.The first incident occurred on January 31. Mrs. Ham-mond had told the dispatcher she was going out and thather repaired TV set should not be delivereduntil she re-turned.When Jackson arrived at her home no one was 382DECISIONSOF NATIONALLABOR RELATIONS BOARDthere, but the door was open, so he brought the TV in, setitup, and left. He testified that customers usually appreci-ate that so as not to forgo TV for a week until the nextdelivery.He called the shop later and McNutt informedhim that Mrs. Hammond had called and threatened tocharge the Company with breaking and entering. McNutttold him that there was a note on the dispatch sheet direct-ing him not to make the delivery in Mrs. Hammond's ab-sence. Jackson denied the presence of a note on the workorder but explained to McNutt why he had made the deliv-ery.McNutt told him to return to Mrs. Hammond's houseto "cool her off," which he did. Jackson admitted on crossthat he did not usually enter a house in the occupant'sabsence.On February 14 Jackson delivered to Mrs. Lyons twoparts (a relay and capacitor) which another technician 3days earlier had diagnosed as needed to repair a refrigera-torwhich was running defectively. After installing theparts, Jackson was unable to get the refrigerator started atall, and he decided it needed a new compressor which heordered, informing Mrs. Lyons it would take another 10days to 2 weeks. Mrs. Lyons telephoned Templeton 34 tocomplain, and Templeton sent Anderson out to the Lyonshouse to check into the matter. Anderson found that Jack-son had put the relay on upside down notwithstanding thepart bore an arrow an inch long marking the proper direc-tion. Although Anderson also found that a new compressorwas needed, Jackson's faulty installation of the relay hadcompletely prevented the compressor from starting the mo-tor.Jackson denied any knowledge of a Mrs. Ogden or herwasher and testified that the first time he heard about theincident was at the time of his discharge.35 Respondent'saccount, as reflected in its statement of position during theinvestigation of the charge herein, as well as in the person-nel file entry made by McNutt, was that Jackson had de-termined not to enter the house to make the necessary re-pairs on February 11 because no one was home, althoughin this instance the work order specifically noted that thedoor would be open for the technician to go in.The hood incident occurred on February 14. Jacksonhad left home early in the morning while it was still darkand had driven about 2 miles of the 26 he had to drive tothe service center when the wind blew the hood off histruck which had been improperly fastened. Unable to findit,he continued on to work. When he arrived, according tohis testimony, he could not find either McNutt or Temple-ton to report the matter, but he removed the hood of atruck not in use, put it on his, and started on his route 36Templeton called him at his first stop and told him to findhis missing hood and report back, which he did. Templetontestified that Jackson had told him of the incident when hefirst came in that morning and that Templeton had toldhim to go back and find the hood "that day as soon as hepossibly could"; that a little later he noticed that one of thespare trucks was minus a hood, so he called Jackson on his34McNutt was away that day.35He addedthat his requestof McNutt fordetails of this incident at thattime went unheeded.36He testified this was in plain view ofmany employees.first job and, after ascertaining that Jackson had removedthat hood, ordered him to find his own.Templeton informed McNutt, upon the latter's return onFebruary 18, of the events that had occurred in his ab-sence,and McNutt decided to discharge Jackson. Accord-ing toMcNutt's account, he wrote out the reasons forJackson's personnel file and then read them to Jackson inthe discharge interview, "line for line, word by word," asfollows:37On 1/31/74 I received a phone call from Mrs. Ham-mond. She was very upset because the service man,Lee Jackson, had returned her T.V.unit,and while shewas out had entered her home without her permissionand no approval to do so listed on the work order.(W/O #127111)37Mr. Jackson was called in from the road and in-formed this was not to happen again.On 2/11/74 We dispatched a service man on Mrs.Lyons Refg. The trouble found to be a faulty relayand capacitor. Parts were obtained and Lee Jacksonwas scheduled to call on 2/14/74. The unit was run-ningbut clicking on the faulty relay. After installingthe parts Lee Jackson could not get the unit to run andleft the customer's home with the unit dead and nofirm information of what we would do about it. Mrs.Lyons contacted the office that day and Mr. Temple-ton dispatched another serviceman atonce to thehome. Upon inspection of the repair found the relayinstalled upside down-(Clearly marked on the partthe correct way to install)-corrected that problemand the unit started and ran. Thiscarelesshandlingresulted in double expense to the company and a veryunhappy customer. Mrs. Lyons stated the man whilein her home was very rude.On 2/11/74 We scheduled a call on Mrs. Ogden'swasher. The work order clearly stated door open-dogs chained. The call was scheduled for Lee Jackson.Mr. Jackson called the home, received no answer andwent home without making the call. Failure to makethis call resulted in Mrs. Ogden calling us very angrybecause she had left the door open and her dogschained up and the unit unrepaired.On 2/14/74 In route to work on Thursday the frontmotor cowling, (not shut right), blew off Mr. Jackson'struck.He did not find the cover and came on in towork. He was told by Mr. Templeton to find the cowland put it on his truck. Instead, he removed the cowl-ing hood from other service truck and installed on hisand left on his first call. When this was discovered, hewas called back to the shop-told to go back and findhis own hood and installed on his truck and replacethe other hood on the other truck.The action taken by Mr. Jackson was done withoutapproval of his supervisor and resulted in lost timeand expense to the Company. Reflected a total disre-gard for following orders.In view of the above I feel Mr. Jackson does notRespondent's statementof position duringthe investigationsaid thatMrs. Hammond's instructions not to deliver her set in her absence "werenoted on the dispatch sheet." MONTGOMERY WARD & CO., INCORPORATEDconduct himself in the best interests of this Companyand should be terminated.38Respondent's statement of position during the investiga-tion,setting out what Regional Employee Relations Man-agerMuir testified were"the reasonsIwas told by myclients that they discharged Mr. Jackson for," mentionedthe same four incidents.However,that statement specifiedonly "three"of the items as "the cause of Mr.Jackson'sdischarge,"amounting to "his careless disregard of compa-ny property,his rudeness to customers and his poor atti-tude with regard to service work performed,"and treatedthe Ogden item as "a further incident" or "further exampleMr. McNutt used to show Mr. Jacksonwhy hisperfor-mance and attitude were bad andwhy hewould be termi-nated."McNutt's direct examination substantially tracked hiswrittenaccount(supra)as "the reasonswhy [he] fired Jack-son," adding that the discharge occurred"after reviewingthe facts and discussing them with Mr. Jackson," and re-ceiving certain admissions from him. On cross,however,when asked to explain the extra increase given Jackson inthe face of Jackson's commission of at least one of the actsasserted as a reason for discharge(theHammond inci-dent),McNutt testified that he "didn't fireMr. Jacksonbecause of his customer complaints,"39 but solely becauseof his insubordination in the hood incident; and he addedthat one insubordinate act was enough and that he couldrecall no case of insubordination where he failed to fire theindividual involved.Jackson testified 40 that theday beforehis discharge heasked Templeton what he thoughtof the Unionand thatTempleton told him"not to say too much,itwould get mein trouble."During the week following Jackson's dis-charge,according to employee Halley's testimonyfor Gen-eralCounsel,McNutt told Halley, who he knew was acousin of Jackson's, that the discharge had nothing to dowith the Union and that he wanted Halley to know that 41In the same conversation,again according to Halley's un-denied testimony,McNutt informedHalley that "he'dcalled KansasCity42 and got their approval"to fire Jack-son.43b. PanterPanter, anoutside TVtechnician,started with Respon-dent in August 1972, and was dischargedApril 16, 1974,afteran April 12incident,prior to which time, according tohis uncontradicted testimony,there had been no com-plaints about the quality of his work.A synthesis of the38 Jackson denied that McNutt read this account except,as stated above,for a list of the incidents.39 Adding, '7 haven't testified that I have."40 Following a recess after General Counsel had announced the conclu-sion of his direct examination.41McNutt had said the same thing to the employees as a group at theFebruary 20 meeting.42 Company's regional headquarters.43 Panter testified that he"recall[ed] very clearly" that McNutt stated atthe February 20 meeting that Jackson's discharge was "from a directivefrom Kansas City."None of the other employees at the meeting corroborat-ed this.383testimonyof Panter and McNutt that I find credible re-veals thaton Friday, April 12, McNutt hadassured a cus-tomer namedAllard that a technician would be out to lookat hisTV set that day, whatever the hour;Panter, in hisregular afternooncall to the dispatcher with his progressreport for the day, indicated that he might not be able tomake two or three of his scheduled calls because he wasrunning late;the dispatcher thereupon turned the phoneover to McNutt who told Panter that they could delay theother calls but that Allard's set had to be serviced that daybecause ofMcNutt's promise, and insisted on this notwith-standingthat Panter informed him that he had a socialengagementthat evening and did not want to work over-time; 44 Panter assured him he would do it; Panter spentabout 20 minutes at the Allard home but accomplishednothing; he had brought his toolbox into the house but noequipment or repair parts 45 and did not even take the backoff the set; he explained to Allard that there wasno reasonto remove the back because he had determined, by lookingat the set and feeling how the tuner turned, that it couldnot be repaired there since it had tuner problems and hadto go into the shop and he told Allard he would turn in awork order on Monday to have the set picked up; the sethad been in the shop a few days earlier and the tuner hadbeen sentout to a local contractor for repair, but was stilldefectivewhen it came back and the technician whoworked on the bench next to Panter "Mickey Mouse'd toget it to work" before returning it to Allard; Panter "knewitwasn't going towork out" but said nothing either to thattechnicianor to anyone else, either at that time or on theday of his visit to Allard, although he "knew this for a factbefore [he] even went out there"; Panter was absent Mon-day becauseof illness,but Allard called McNutt late Mon-day afternoon to inquire when the pickup would be made;McNutt told Allard he was unaware of any arrangementsabout that, so Allard gave him an account of Panter's visit;and McNutt, irritated because he believed no attempt hadbeen made to repair the set, promised to, and did, send aninside technician out to pick up the set, and dischargedPanter the following morning.Panter's account of the discharge interview was as fol-lows:Q.Will you tell us now all that you recall concern-ing what was said to you and what you said to anyoneinvolved on that date concerning your discharge orthe reasons for it?A. Yes. I came in Tuesday morning which was the16th of April and Mr. McNutt called me to his officeand told me to come with my daily route sheet for the12th of April and I said, "Yes, sir." So, I got my routesheet and went to his office and he started questioningme and asking me why I didn't take the back off of theTV set and I told him it wasn't necessary that the TVset had to come into the shop. It had tuner problemsand it was definitely a problem that would have to berepaired in the shop and he explained to me that-44 Panter testified he wastold only to "make the call."McNutt testified hetold Panter to "makeevery technical, sincere effort to repair" the set45 Panter testified that Respondenthad failedto furnish him with equip-ment that he had requested.Templetontestified that ample equipment wasavailable since January. 384DECISIONSOF NATIONALLABOR RELATIONS BOARDQ.Well, did he say something else?JUDGE HERMAN:Why don't you let him finish theanswer.THE WITNESS:OK. So, anyway,we talked about thiscertain subject for just a while and he started tellingme you know,there's things going on around here thatare trying to mess up our operation,he said.Like workorders disappearing,merchandise being moved fromone section to another,tags being switched and hesaid, "How do I know you're not the one doing this"and I said, "I am not the one,I assure you. I wouldn'tdo anything like this."I said, "I'm not this type of guyand I couldn't do it."He said, "At this moment you'reterminated"and I said-let's see.I said,"Your firingme for union activities and I know it and I'm going totry toprove it."So I started walking out of his office and he holleredback at me loudly and said,"Come back here." Iturned around and answered to him and I said, "Youfiredme and I'm going to get my stuff together andleave."So, I proceeded to go to the service technicians re-pair shop-that department and he followed me likerapidly and he said,"You either straighten up or I'mgoing to see to it that you don't get a job anywhereelse" which was in front of other witnesses.So, I kept kind of quiet and didn't say much. I wasalready shook up over the whole matter and he said,"Go ahead and get your stuff together and get out ofhere." So, I went out to the truck with Bob Templetonand emptied my personal belongings out.Panter testified further that he then telephoned Gaskill toask what he should do, that Gaskill asked him why he hadbeen fired and he replied he had not been told, that Gaskillinstructed him to find out,so he went back to McNutt who"wouldn't tell[him] at first"but then told him to checkwith Personnel and still later told him the discharge was"for not following company policy."McNutt testified that in the discharge interview he readto Panter, "line for line and word for word," the followingentry which he had prepared for Panter's personnel file:On 4/12/74 Mr.Allard's TV set was scheduled forMr. Panter.Mr. Panter made the call but no attemptto repair made in home.Tool box, caddy or anyequipment taken into home. Back was not taken offunit or any attempt to correct problem made in home.Customer was told we would pick set up Monday4/15/74.At 4 p.m.Monday 4/15/74,Mr. Allard called meand asked when man could beby topick set up aspromised. I told him I was unaware TV was to bepicked up because Mr.Panter had made no commentto either myself or the dispatcher it was to be done.Shop technician had to be dispatched to pick upunit which caused disruption of his work and addi-tional expense to the Company, plus Mr. Allard beingvery unhappy.Due to Mr. Panter's lack of basic routine checkingof the set in the home to determine if problem was orcould be repaired,while there, plus not advising themanagement that unit needed to be picked up he hasbeen terminated this date.Reason being as listedabove.McNutt also testified that,... to me as a manager and as a former technician, itwas apparent that Mr. Panter had made no attempt tofollowmy specific guidance in the repair of Mr.Allard's television set. This,in essence,was insubordi-nation,failing to follow my specific instructions. AndI terminated him on the spot.and that this was the sole ground for the discharge; butthat Panter stormed from the room,loudly proclaimingthat he had been fired for his union activities,and McNuttfollowed,telling him to cease his outburst and that an en-try to that effect would be added to his personnel file,which McNutt subsequently did.Panter testified without contradiction that his "mainthing"was handling customer complaints on jobs thatother technicians"had goofed on before," 46 and that hehad been complimented on the quality of his work. Hereceived a 30-cent raise as part of the general increase inFebruary.He also testified-and this is uncorroborated-thatMcNutt had announced at a meeting in January, at-tended by about 20 service technicians,a three-stage disci-plinary procedure by which a first offense involved a warn-ing, a second an entry in the personnel file, and a thirddischarge or other penalty.Panter had joined the Union on February 7 and attend-ed all its subsequent meetings.He also talked, with "severalothers,"to some of the employees, including Marie Green,about joining or coming to meetings.He wore a unionsticker at the February 20 plant meeting where McNuttcould see it if he looked at him,which he did, but he alsolooked at everyone else there,and it was on that occasionwhen,as noted above,McNutt said he could"definitelysee we have a problem here."c.CockrellCockrell commenced working at Respondent's servicecenter in April 1965 as an outside service technician. Hewas one of the main organizers in the bargaining unit in a1968 drive by IBEW.He was the only union witness at therepresentation hearing at that time,and, following theunion's certification, was one of only two employees whosat on its negotiating board in the bargaining sessions. Hebecame assistant service manager in 1968 but chose to re-turn to the employee ranks.In the fall of 1973 he startedorganizational activity again, this time for the ChargingUnion,as indicatedsupra.He joined the Union on Febru-ary 7, assisted in signing up other employees, and was theUnion's witness at the representation hearing herein onMarch 21.Meanwhile, his work performance had oftenbeen praised by McNutt who respected his competenceand even sought to induce him to go "back into manage-ment." Cockrell's share of the general wage increase was 35cents an hour.46 Jackson testified to Templeton's reliance on Panter uniquely for repairsto electronic organs. MONTGOMERY WARD & CO., INCORPORATEDHe clocked in at 8:30 on March 21 and informed thedispatcher that he would be testifying at the hearing thatmorning and hence be unable to run his scheduled servicecalls. She referredhim to McNutt, who, according to Cock-rell, told him that since he had failed to give adequatenotice he would have to run his calls,but, according toMcNutt, told him to prepare for his assignment but to waitat the plant for finalwordon the matter,afterMcNutt hadan opportunity to talk to Muir, Respondent's attorney andregional employee relations manager,whom he was aboutto pick up at his motel to bring to the hearing. When Mc-Nutt arrived at Muir's motel he briefed him on the situa-tion,and Muir offered to talk with Cockrell. So, about 30minutes after leaving the plant,McNutt telephoned in andasked Cockrell to talk with Muir whom he then put on theline.Muir askedCockrellif he had been subpenaed, got anegative reply,indicated the difficult position in which de-fendant was placed by the failure to give advance notifica-tion of absence as required by Company "rules,"47andconcluded by saying that Cockrell had a right to attend thehearing, but that if he did and thereby failed to make hisscheduled runs his neglect to give the required noticewould be entered in his personnel file. Cockrell did attendthe hearing and the file entry was made.Cockrell testified that about March 28 McNutt calledhim in from his route and said he was going to takeCockrell's truck away and put him in the shop; that Cock-rell asked the reason,and McNutt said he did not need areason and, as his boss,he could take anything away fromhim, including his job; but that later that day McNutt toldhim to resume his calls, and the next day told him to go onas he had been doing. Although initially testifying that thiswas the first occasion afterMarch 21 that work deficienciesor alleged deficiencies were called to his attention, he latertestified that almost every morning after March 21 McNuttcalled him to the office where he "would be chewed out,reprimanded or whatever, about a work order, the way Ihad ordered a part, the way-how slow I ordered a part,just numerous small things"like his handwriting,his fail-ure to fill out work orders or time sheetsproperly, orspending too much time in the parts department and withthe office girls.48He conceded that the girls had asked himwhat specific words were on his work orders but stated thatother servicemen were similarly questioned.Asked whenthe first time was that McNutt criticized his handwriting,he replied,"It seem like it was the lastpart of March1974," but that such criticism came frequently thereafter.McNutt denied ever telling Cockrell in March that hecould fire Cockrell any time he cared to, testifying he hadno reason to make that statement. He also denied any"harassment or other intimidation"ofCockrell subse-quent to March 21.47 Cockrell denied knowledge of such a rule, and Respondent offered noevidence of one other than Muir's and McNutt's testimony.McNutt stateditwas in the"personnel manual," but when asked,"Which manual?" re-plied, "Idon't know,sir," On cross,Muir stated, "Ididn't call it a'rule.' It'scoTorate policy."Cockrell testified that "many" servicemen spent more time than hetalking to the girls.He named three-Roy Halley, Henry Stout,and DonTaylor,the last two of whom had refused to sign union cards.385On the morning of May 8, Cockrell was discharged.Upon returning from a vacation on May 6, McNutt hadbeen informedby Templetonof a complaint from a cus-tomer named Horner charging in essence, according toRespondent's statement of position in the investigation,that on May 1 Cockrell had bungled a refrigerator repairjob, insulted the customer, and damaged his gate, whichled to his dog's running off.44 This was the first customercomplaint ever lodged against Cockrell, and Templetontestified he "had no idea who was at fault" at the time herelated the matter to McNutt. McNutt phoned Horner,apologized,50 and, contrary to his usual practice, askedHomer to sign a statement which McNutt would send himverifying the incident 51 Homer agreed, and this was done.McNutt had scheduled a meeting of the servicemen inhis office for the morning of the 8th. Prior to the meeting,McNutt testified, he told Templeton "to go with Cockrelland bring in and check in all of the company tools andequipment in Mr. Cockrell's vehicle, check it in and thenbringMr. Cockrell to the front part of the building andhave him wait outside my office. I'm going to be holding ameeting. And when that meeting is concluded, I want totalk with both you and Mr. Cockrell." 52 McNutt testifiedfurther that the meeting was in progress when Cockrell"burst in" and loudly said that if he was going to fire himhe should do it in front of all the men and let them knowwhy; that he told Cockrell he was disruptingthe meetingand asked him to leave; that Cockrell left after first refus-ing; that upon the conclusion of the meeting McNuttcalled Cockrell and Templeton in, asked Cockrell to "put49 Respondent's statement of positionadvertedto the dog as a "prizeshow dog." The only evidentiarydescription of the dog was Horner's whichidentified it as "ourpet dog,which is alittle toy poodle,white,that sleeps inthe house on the foot of my wife's bed." The statementof position also saidthat it had cost Respondent "four hours in time to find the dog." Hornertestified they found the dog "after an hour orso,maybe two hours"so .. . , asIusually end up doing in my discussionwith customers," hetestified.siAlthoughMcNutt testifiedthis procedurewas "[nlot unusual at all," heconceded he had not used it in respectto any other employeein OklahomaCity, including Jackson and PanterAnd afterfirsttestifyingthat there was"[nlo particular reason" for using it inCockrell's case, he testified that therewas a reason for it, and the followingcolloquy ensued.Q Why9 Whatwas the reason?A. This was a very seriouscomplaint.Q.What was9A Mr. Cockrellwith Mr. Horner.Q All right Why?A It wasdoneinmyabsence-Q What was done9Juecs HERMAN' Please,Mr Eckhardt,let him finish.or the circumstances was done in myabsence.I tried tobe extremelyfair in whateverIdid, soIwanted topersonally contact the customerand verifythe seriousness of what Iconsidered this complaint to beAnd I thinkthis is the reason why theexception was madeinMr Cockrell's case I considered it serious. Iwanted,in this particular case, to verifythis information myself, whichIdid most cases in talking with the customermyself, as the head super-visor of thatdepartment. I wanted to be surethatIwas on firm ground,that what happeneddid happen;and that I treated my employees fair-lysiAlthoughfirst indicating that collecting the tools and equipment wasjust routine in preparingto dischargea man, McNutt denied that it amount-ed to tellingCockrellhe was fired.He explained that the same thing wouldbe done if a man were "reassig[ned] " Therewas no evidence of any plan orintent to reassignCockrell. 386DECISIONSOF NATIONAL LABOR RELATIONS BOARDout that foul smelling cigar,"Cockrell said,"Make me,"and McNutt did not press it; that he started to read thedocument he had had Homer verify,and Cockrell continu-ally interrupted with denials until,He again interrupted me, and I said,"Mr. Cockrell,your attitude is extremely belligerent.You're inso-lent." I said,"Iconsider this rank insubordination,and if you continue,I'llhave no choice but to termi-nate you."Mr. Cockrell said something to the extent of, "I thinkthat is what has been on your mind."I said,"I don'tknow how you draw that conclusion."But I said, "Asof this moment, you are now terminated.You'refired."Templeton's recollection of the interview on direct exami-nation generally paralleled McNutt's.But he added thatCockrell said, "If you're going to fire me,go ahead and fireme," and McNutt replied that he had not intended to firehim but only"to take some disciplinary action for thiscomplaint"but that in view of his "hostile attitude" hewould release him. On-cross,however,Templeton testifiedthatMcNutt'sannouncement of the termination was forCockrell's "attitude or misbehavior. . .thismorning, aswell as Homer's case,something to that effect. I'm notsure."But McNutt testified on cross-examination as fol-lows:Q. All right,thank you. What was the-Imean wasMr. Cockrell fired for more than one reason?A. I fired Mr.Cockrell for insubordination.Q. Is that the only reason?A. I fired Mr.Cockrell for insubordination.Q. And that's the only reason you know of?A. That's why I fired him.Q. And no other reason?A. That's why I fired him, for insubordination.McNutt's entry in Cockrell's personnel file attributes thedischarge to "[t]he letter of complaint plus Cockrell's atti-tude during the review plus the disruption of my meeting."Respondent's statement of position in the investigation,however,says that McNutt decided to discharge CockrellonMay 6 after talking to Homer,the reasons being"swearing at the customer,abusive and belligerent conducttoward the customer,damage to the customer's property,and total failure to engage in courteous and proper cus-tomer service."53 It then goes on to say that on May 8, inview of Cockrell's "storm[ing]"into McNutt's meeting withthe servicemen and his "loud and abusive"manner at thedischarge interview,McNutt "determined that there wasno point in trying to seek Mr. Cockrell's position on thematter and terminated him for insubordination. As such,Mr. Cockrell was terminated for insubordination and forthe customer complaint."McNutt conceded on cross-examination that he hadcalled a security guard to be at his office on the occasion ofthe discharge interview with Cockrell although he had no53References in the preceding paragraph of that statement to Horner sconversation with McNutt on May I are erroneous since Horner's May Iconversationthere adverted to was with Templeton in McNutt's absence."particular reason" therefor and had not done the samewhen he discharged Jackson or Panter.According to Cockrell,hewas already at theservicemen'smeeting when McNutt told Templeton toleave with Cockrell to get the tools.His version of the dis-charge interview was that McNutt offered to read what hecalled a complaint on a refrigerator, which Cockrell testi-fied he thought McNutt told him was a directive from Chi-cago, that Cockrell declined the offer as unnecessary be-cause "I know the reason that you are firing me," and thatMcNutt said,"O.K., You justcut your own throat," 54 sohe left.He denied being loud or abusive,or that McNuttsaid he was fired for insubordination.Vernon Anderson,who still works for Respondent, testi-fied as follows concerning a meeting he had in McNutt'soffice at about 2 p.m. on May 8:A.Mr. McNuttcalled me in.He said,"Vern," hesaid, "the rumor is out that you are going to be fired;and I want you to understand that that's not true." Hesaid, "You do a goodjob, andyou're not to be fired."And then he asked me, he said,"What did youthink about the way Walt came in, storming and want-ing to know why he was fired?"And I said,"Well, sir,it'syour business. But if ithad been me,Iwould have told himwhy." And hesaid,"Well, that'snot the way the company doesthings."And he said,"Besides that,Iwas 800 milesaway when he got fired."He said, "Iwas on my vaca-tion and-"Q.What else about that matter,if anything?A. That wasabout it.Q. Did he indicate who had made the decision andwhere it was made?A.Well, he justsaid that it was made in KansasCity.He said,"Ididn't fireWalt."We had talkedabout-I told Mr.McNutt that I thought Walt wasone of the finest technicians we had.And he said, "I'llhave to agree."He said, "He's a good technician."Wade Rushing,since April 1974 a general technician atthe Oklahoma City service center, testified without contra-diction that he was service manager at Ward's store inSherman, Texas,inMarch when he attended a 2-day dis-trictmeeting of service managers at Fort Worth,that whilestanding in a lunch line at theFortWorth store directlyahead of Jim Hill, regional repair service coordinator,whose region covers Oklahoma,Texas,Arkansas,and Lou-isiana, Rushing asked Hill how things were in the Oklaho-ma City area; that Hill repliedthat theywere having a littleproblem with a union and had some troublemakers there,but that"as soon as they could get some of the trouble-makers out,everything would straighten out in that area,"and Hill mentioned Cockrell in that connection.HJay Cansler,a TV technician still working for Respon-54 Templeton testified that Cockrell said"'You're digging my grave forme,' or something to that effect," and that McNutt responded, "'No.You're digging your own grave."'ssWindell Helton,another service technician currently employed at theOklahoma City service center, testified that while he was service manager atthe Ardmore, Oklahoma,store about 2 years ago, the assistant manager ofthat store told him that he had been instructed by Jim Hill to lay off twoemployees,and this was done. MONTGOMERY WARD & CO., INCORPORATEDdent, testified that on the afternoon of the day of the elec-tionMcNutt told him, "off the record, since this morningI've got a lot of trouble off my shoulders, and I'm going tohave a lot more trouble off my shoulders just pretty soon,and you know who I mean, Jay."General Counsel adduced testimony from several wit-nessesto the effect that prior to the Union's appearancecustomer complaints had been lodged against them andothers in certain cases, none of which substantially resem-bled any of the instant complaints, and that in some casesthe complaints were not noted in their personnel files afterthey explained their positions to management.In this con-nection, however, Halley and Cansler testified to numerouscustomer complaints against Cansler,and Cansler testifiedthat one such incident during Gramberg's tenure as servicemanager was written up in his file, even though he hadbeen cleared.Cansler also testified about a subsequentcomplaint for which McNutt had said, in the same electionday conversation mentioned above, that he intended to puthim on probation, but that after talking awhile McNuttdecided to drop the matter. And finally, still in the sameconversation, Cansler testified, they discussed his havingdone work on Cockrell's TV set "two or three weeks beforethe election"in a mannercontrary to company procedureswhich McNutt also had initially viewed as a subject forprobation, but ultimately disposed of with a warning. Thisincident was evidently written up by McNutt in Cansler'spersonnel file on February 18. According to the file entry,Cansler's action caused a loss of $110 in parts and $30worth of companytime on anunscheduled call and "re-flect[ed] a complete disregard for company policies andprocedures and I feel complete grounds for termination."A later entry on the incident countersigned by Cansler onFebruary 23 notes the warning.Anderson testified that he could not recall a single dis-charge because of customer complaints since he came tothe service center in 1969, and that he had had such com-plaints, including one involving his calling the customer "afat-mouthed lady" after she had "cussed" him and "grab-bed [him] bythe arm."McNutt testified that he was unaware of the union de-sires of any of the technicians, including the dischargees,before discharging them; that apart from his knowledgethat the Unionwas organizing,based on the bargainingdemand of February 8, he did not know that card signa-tureswere being solicited, and denied having been in-formed by Marie Green that she had been so solicited. Helater testified that, although he lacked "knowledge," he"obviouslyhad some assumptions," but he then equatedthe two, acknowledging such assumptions only as to thosehe was "positive of," namely, Anderson, who had accom-panied Gaskill to the plant on February 8, and later, Cock-rell,who had accompanied Gaskill to a meeting at theBoard's Regional Office, evidently in connection with therepresentation case.Templeton, while acknowledging having participated,before becoming a supervisor, in coffeebreaks at whichunionization was mentioned, testified that he "had no wayof knowing" whether any of the technicians favored theUnion or did not favor the Union "up to this very day."387B. AnalysisThe foregoing factual recital makes clear that Respon-dent was not favorably disposed toward the Union. Whatis less cleariswhether it translated this animus into unfairlabor practices and the degree to which it did so. Havingan important bearing on this was the concurrence of thereorganization of the service center with the movement toorganizethe employees, for much of Respondent's conducthere under attack, which, absent another explanation,wouldseeman unlawful reaction to the organization cam-paign, is lawfully explicable, thus raising the questionwhether it was attributable at least in part to the unlawfulmotive; and the answer in my opinion is not the same inrespect to each item complained of by the General Coun-sel.1.Section 8(a)(1)a.The wage increaseThe evidence establishes beyond question that Respon-dent instituted plans for a wage increase at the service cen-ter prior to the Union's first bargaining request. The natu-ral effectuation of such plans, moreover, even in the midstof the organizing drive, would have been quite withinRespondent's legalrights.Cf.Mallory Controls Co., 214NLRB No. 71 (1974). Indeed, as it properly contends in itsbrief, the failure to carry out such plans just because of thepresence of the Union could have constituted an unfairlabor practice.The Deutsch Company, Metal ComponentsDivision,178 NLRB 616 (1971). The issue nevertheless re-mains whether the wage increase announced on February12, 4 days after the Union's request,56 was merely the cul-mination of the raise initially contemplated by the Compa-ny or a response at least in part to the Union's superven-tion. I find it was the latter and hence violative of Section8(a)(1).Contrary to Respondent's position, the effectuation ofthe raise here did not follow the program outlined in theTrebesch memorandum. When it developed that the thencurrent wage scales did not fit McNutt's survey, correctionwas not requested of Mr. Kerr in Kansas City. Mussattotestified that he was the one to give final approval, everystep thereafter being a mere formality, and any delay theresult of essential paperwork. Nor were the adjustmentsfound to be "in order based upon time and service andperformance" because the amount of each employee'sraise,according toMcNutt, depended entirely on hisgrade, without regard to time and performance.57 More-over, the record is completely silent to how the amountswere arrived at. Mussatto's testimony simply is that he "ap-proved"McNutt's recommendation of January 18. ButMcNutt's recommendation was only "going to the GEwage structure, though feel we should move up to the RCAorWestinghouse rates." Obviously, since the RCA andWestinghouse rates were not uniform, the recommendation56 Including an intervening weekend.57 I do not credit his denial,after some 3 months on the job,of any basisfor judging performance. 388DECISIONSOF NATIONAL LABOR RELATIONS BOARDlacked definitude. Indeed, the GE rate for grade 4 equaledthe Westinghouse rate and exceeded that at RCA; and theGE rate for grade 3 + equaledRCA's.But even indulgingtheassumption that the immediate recommendationstopped at the GE rates, the amounts actually given theemployees did not fit the recommendation. Thus, Jackson'sinitial raise was 30 cents which placed him 5 cents abovethe comparable GE rate.58Panter,a grade higher,also re-ceived 30 cents which placed him 6 cents above GE'srate 59Anderson, at the next higher grade, received 30cents too, 2-1/2 cents short of the GE rate 60 Nor did theactual raisesconform to McNutt's testimony of uniformitywithin grade. Cockrell, though holding the same grade asAnderson, got 35 cents, as did Halley (initially) whosegrade was the same as Panter's.Furthermore, far from observing the provision in theTrebeschmemorandum of granting the increases "on aone-month basis," the increases here, including the verysubstantial ones to Jackson and Halley,were all made ret-roactive to January 31. The conflicting explanations byRespondent's witnesses for the selection of this date bolsterthe conclusion that the granting of the raises on February12 was a device to impede the Union's organizing effortand hence in violation of Section 8(a)(1). Mussatto testifiedthat he and McNutt set February 1 as a target date becausethat date was both the beginning of the fiscal year and thelaunching date for the service center as an independentinstallation.Absent other evidence, the actual effectivedate of January 31 would then be reasonable, as Mussattoalso testified,because that was the beginning of a work-week.However,McNutt evidently did not shareMussatto's recollection since he admitted he had no expla-nation for making January 31 the effective date. Moreover,Muir's testimony was that the selection of that date hadbeen made by Zodrow in Kansas City because "That's thedate that he got it in his office."Respondent's argument that other Ward facilities in thearea were also granting wage raises at that time is not per-suasive because it rests entirely on Mussatto's vague testi-mony which fails to disclose dates, amounts, nature of therecommendations or the grants, retroactivity or the pres-ence or absence of union activity 61b. Templeton's threat to HalleyAs indicated above, there is no record evidence to cor-roborate the longstanding existence of the no-solicitationrule called to Halley's attention by Templeton, or any evi-dence of a need for such a rule to maintain production,5s And hence still 5 cents below Westinghouse's and 10 cents belowRCA's.59Which meant 6 cents above Westinghouse's and7-1/2 cents aboveRCA's60 It was 25 cents below Westinghouse's and 27-1/2 centsbelow RCA's.61 I do not credit the testimony that in response to a questionfrom Cock-rell at a meeting of all the servicemenin late January, McNuttstated thatthere would be no increase until the service center was"in the black." Theonly evidence of this came fromCockrell, Jackson,and Panter,the three8(a)(3) complainants,while virtually all the employee witnesses who were onthe payrollon February12 testified to the events of that date.Such a state-ment by McNutt wouldhave been contrary not only to companyplans butalso to his own recommendationof January 18.order or discipline. Even a presumptively valid rule maynot be promulgated for a discriminatory purpose, and thecircumstances behind the promulgation of the rule, partic-ularly the timing and manner of its issuance, and the ab-sence of ashowing of valid need therefor, indicate a pur-pose to inhibit union activity. Cf.TheWm. H. BlockCompany,150 NLRB 341, 342-343 (1964). I therefore finditspromulgation unlawful and Templeton's warning toHalley, based thereon, violative of Section8(a)(1).Respondent sought to show the friendliness of the warn-ing, but even assuming such an attitude on Templeton'spart, Section 8(a)(1) is designed to prevent inhibition of thefree exercise of Section 7 rights, and the expression of afriendly solicitude for the employee's welfare can some-timesbe more inhibiting than an outright prohibition.Templeton's position was such that the employees wouldexpect him to know theseriousnesswith which a violationof the rule would be viewed even if Templeton himselfmight sympathize with the rulebreaker.c.Templeton's allegedsurveillanceIdo not credit Templeton's denial that he saw Andersonhanding anything to anyone. Even the casual observationto which he admits would doubtless have disclosed somesuch activity. On the other hand,consideringthe time peri-od involved and Anderson's normal routine, I am unableto find the lengthy concentrated scrutiny testified to byGaskill and Anderson. Anderson's testimony that he sawTempleton hold the door open for each employee enteringwas an essentialingredient of his alleged observation ofTempleton, yet it was not corroborated either by any of theemployees or by Gaskill himself, who also testified to hisown fairly constant observation of Templeton. In all thecircumstances, including the location and openness of thedistribution of the stickers, I find the General Counsel hasfailed to carry his burden of proving that Templeton en-gaged in unlawfulsurveillance.See PrecisionProducts &Controls Inc.,160 NLRB 1119, 1120, 1123 (1966);SayersPrinting Company,185 NLRB 837, 844 (1970);Read's Inc.,205 NLRB 302 (1973).d.The changed working conditionsThere is ample evidence that McNutt sought to enforcecertain working conditions which either were new or hadbeen left dormant by his predecessors. However, althoughmuch of the testimony indicates that McNutt's efforts inthis direction did not commence until after the Union'sappearance on February 8, there was considerable uncer-tainty as to just when it started after that date. On the otherhand,McNutt and TempletontestifiedtoMcNutt's em-barking on this campaign almost immediately after his ar-rival in October. And Cockrell, Jackson, and Panter men-tioned some conduct by McNutt along this line in January,while Panter also mentioned McNutt's announcement athis very first meeting of his determination "to do all hecould, regardless of us to [put the service center] in theblack." Similarly, despite some testimony that enforcementof these working conditions ceased as soon as the electionwas over, Cockrell and Anderson testified that at least MONTGOMERY WARD & CO., INCORPORATEDsome of these allegedly new conditions survived the elec-tion.There is employee testimony confirming that McNuttexplained the need for many of these rules as he an-nounced them,and the reasonableness of virtually all theseconditions, even unexplained, is fairly apparent 62 Crucialin this connection,moreover,isMcNutt's strong desire tomake good as the new manager of an establishment suffer-ing from economic woes evidently due to some extent topoor management.McNuttimpressed me as a forceful in-dividual not likely to sit back for 4 months, as GeneralCounsel would have it, without attempting to remedy someobvious sources of the poor conditions he inherited asmanager.In all the circumstances, I conclude that McNutt's cam-paign to change existing work habits and practices commenced before the Union's drive and was in no way attrib-utable to it.e.The ban on stickersThe ban onstickersdid not applyto personal clothingbut was confined to company uniformsor other companypropertylike toolboxes and trucks. Respondent argues forthe validityof the prohibition"in light of the nature of theservice center's business and the constant exposure thesemen and their equipment have to membersof the public."The difficultywith this defense,however,is that it ignoresthe extentto whichthe ban applied to the insidetechni-cians. It is precisely for this reason that Respondent's reli-ance onUnitedParcelService,Inc.,195 NLRB 441 (1972),ismisplaced since the Board there found a similarprohibi-tion valid only because its application was limited to out-side employees and, even as to them,only "whenthey wereexposed to customers and the generalpublic."I according-ly find thewarning here to have violated Section 8(a)(1).f.McNutt's alleged threat to DeesAlthough I believe Dees' testimony to have representedhis honest recollection,the qualification of that testimonyon cross-examination,together with the probabilities of thesituation tend to confirm McNutt's denial so as to negate aviolation.Dees conceded on cross that on the occasion inquestionMcNutt might have repeated only what he hadsaid on other occasions, i.e., that the Company "would bar-gain very hard." And his "underst[anding]" that McNuttsaid that he would not sign a contract reflected an unrealis-tic view of the bargaining mechanicsby which McNuttwould never have occasion to sign a contract, that functionbeing performed entirely by others. If, as I believe, Deesmisunderstood who would not perform the act mentionedhe could very probably have also misunderstood the natureof the act.6362 Indeed,a rule like keeping the men out of the various offices seems buta natural consequence of and plainly in furtherance of, the economic rea-sons underlying the separation of those offices in the reconstructionprojectalready underway when McNutt came.63Misunderstanding in respectto oralstatements presentsa peculiarlydifficult problem in this field where legality frequently depends on finedistinctions in the words used.Indeed thisverycase offers an illustration of389g.Chavez' wage payment for April 25McNutt's statementto Chavez indicatinghis preferencefor a negative vote the following day did not of itself vio-late the Act.Howard Manufacturing Company Inc.,180NLRB 220, 221 (1969). Nor, absent evidence of disparatetreatment, do I find a violation in the fact that he was paidfor his time on the clock on the morning of the election 642. Section 8(a)(3)a.GeneralExcept for Cockrell this is not a case of an employer'sselection of outstanding union partisans.Two of the threeindividuals discharged here were not particularly active inthe Union's behalf.Theyhad done no more than join, at-tend meetings and talk to a few other employees, as didseveral others,and the record does not disclose that theaverage union adherent did less. Nor does it disclose anygreater evidence of company knowledge of their union ac-tivity except insofar as they had solicited employees likeMarie Green who might be deemed likely to have fur-nished Respondent such information; and even this failedto mark them as more devoted to the union cause than the"several others"who Panter conceded "were [also] in-volved"in the solicitation.65What General Counsel's theo-ry seems to be in respect to Jackson and Panter is, that justas Respondent allegedly effected other changes in employ-ment conditions because of the Union's appearance (treat-edsupra),so did it change its method of handling customercomplaints and other misconduct charges against employ-ees by depriving them of an opportunity theretofore af-forded,to explainawaythe chargesand by"depart[ing]from a policy of human understanding in these mattersand [going]from a position of tolerance,from condona-tion, from compassion to a position of strictness, unreason-ableness and absolute discrimination."Such changes, to-gether with the shifting reasons given by Respondent for itsactions,demonstrate that the discharges were discriminato-rilymotivated.Keeping in mind the General Counsel's burden of proofI do not find the evidentiary base for a finding of unlawful-ness in the alleged changes,either procedural or substan-tive,in handling misconduct charges against the employeesinsofar as Jackson and Panter are concerned. Contrary tothe General Counsel,neither Jackson nor Panter appearsa misreading of theprintedword in Anderson's description,supra,of theno-solicitation rule in evidence.64 In view of the absence of any allegation in the complaint concerningMuir's speeches and the General Counsel's disavowal at the hearing of anypurpose in adverting thereto other than to show animus,Imake no findingas to whether Muir's remarks violated the Act.65 Cockrell started to name employees other than himself engaged in soli-citing cards, but after naming Anderson,Halley, and Jackson was told byGeneral Counsel that that was enough.Certainly the smallness of the plant,the wearing of stickers on February 20, and Templeton's knowledge gainedfrom his admitted attendance at coffeebreaks when unionization was dis-cussed,all of which tend to discredit McNutt's and Templeton's denial ofsuch knowledge,are equally applicable to all the union supporters;perhapseven more applicable to Cansler,for example,since the wearing of stickersis unavailable to establish knowledge in respect to Jackson whose dischargeoccurred on February 19. 390DECISIONS OF NATIONAL LABOR RELATIONS BOARDto have been denied the opportunity to present his side.Panter's testimony makes clear that he did discuss his casewithMcNutt during the discharge interview and, otherthings being equal,I see no reason why McNutt wouldhave provided Jackson less than Panter.However, Jacksonadmitted explaining the Hammond incidenttoMcNutt onthe day it happened; admitted that Templeton told himabout Anderson's having to correct Jackson's work in theLyons matter, which had afforded him an opportunity toexplain;and testified that he had discussed the hood inci-dent with Templeton on the day it occurred.66Moreover,the evidence does not show that the preunionpractice was invariably to afford an opportunity to explainaway a customer complaint,but only that it was done inthe few instances testified to, and,as noted,Panter wascertainly given such an opportunity here.To the extentthatthe making of file entries of customer complaints mayhave constituted a change in the prior practice, I havefound above that other changes instituted by McNutt werefree of taint and perceive no ground for a different resulthere.Indeed,the evidence is too varied to establish achange in the practice of making file entries,and its con-fusing character in this regard is perhaps best manifestedby the General Counsel's conflicting positions in the mat-ter.Thus, at the hearing he insisted that before the adventof the Union a reprimand would be entered and "wouldstay in the file"even after the employee was exoneratedfollowing the presentation of his defense.But in his brief(p. 3) he states that before the Union's arrival"respondenttolerated. . .customer complaints of all kinds,and in fact,considered them so insignificant that it didn't even botherto keep written records concerning them."As for the al-leged change from compassion to strictness,this is unde-monstrable save in a context of substantially comparablemisconduct not present here.67In this connection,Ihave not overlooked the evidenceindicating an absence of precedent for discharge over cus-tomer complaints.But I have kept in mind McNutt's ulti-mate position that the instant discharges were for insubor-dination and, perhaps even more important, his awarenessof his special situation as the new service manager assignedto remedy a bad financial condition and that he was oper-ating under a general directive from KansasCity head-quarters "to secure the best people in town"as well asDistrictManager Mussatto's injunction"to take a goodlook" at the employees and get rid of "losers."It is essen-tial to remember that in his very first meeting with thetechnicians,according to Panter,McNuttexpressed his de-termination"to do all he could, regardless of us," to putthe service center "in the black."The specific facts relating to Jackson and Panter lendfurther support to a finding of insufficiency to the allega-tions that their discharges violated the Act.b. JacksonAs indicated above,no reason appears for Respondent'schoosing Jackson rather than any other union supporter ifitsmotive was unlawful.Even if Jackson's misconductmight be deemed to have provided a seemingly reasonablepretext,Cansler's case furnished an equally ready handle,asMcNutt would surely have felt when he noted "com-plete grounds for termination"in Cansler's file entry madejust a day before Jackson's discharge. Cansler had joinedtheUnion either thesameday or the day after Jacksondid 6s According to Anderson, Cansler had voiced his pro-union sentiments in the presence of Templeton.I also findhim to have worn a union sticker at the February 20 meet-ing, based on Cockrell's testimony that all but two or threeof thetechniciansdid. His work on the Cockrell TV, whichinvolved doing a favor for one of the two principal unionadherents,69 and "grounds for termination,"occurred thesame day as Jackson's Lyons and hood incidents. He alsohad numerous customer complaints. The difference wasthe insubordination inhering in Jackson's failure to obey adirect order in thehoodincident.I am aware of the adverse inferences that might normal-ly be drawn from the shifting grounds advanced by Re-spondent for Jackson's discharge,or from what I regard asthe palpable falsity of certain testimony from RespondentincludingMcNutt's initial denial (later retracted)that heknew of even Cockrell'sunion desires prior to his dis-charge,or his statement that he had "no basis"for know-ing the quality of Jackson's work at the time of the wageraise although he had been the manager for almost 4months; 70 and Templeton's extravagant testimony that he"had no way of knowing" of the union attitudes of anyemployee "up to this very day." But such inferences cannotsuffice where the record as a whole fails to support a casefor discrimination.Cf.Peabody Coal Company,197 NLRB826, 827 (1972).71The General Counsel's brief (p. 3) deems it "highly sig-nificant. . .that 3 of the 4 alleged reasons for [Jackson's]discharge occurredbeforehewas given an additional 35cents per hour raise for `doing a good job."' This is a mis-statement of fact.The only incidents preceding the raisewere the Hammond one, as to which Jackson knew he wasviolating company procedure, and the Ogden one whichoccurred on February 11 and probably had not reachedMcNutt's attention by the morning of February 12. As tohow good a job he had been doing, it is pertinent to consid-er that Anderson, a solid union man, had found him atfault in the Lyons incident, and that Cockrell had not de-nied Templeton's testimony that he was one of the ser-vicemenwho complained about having to follow up on66 For the most part he did not deny the factual allegations involved inthe various incidents.61 Theclosest the evidence comes to this is Anderson's account of theincident in which he called a customer"a fat-mouthed lady." His remark,however,had been provokedby her "cuss[ing]"him and grabbing his arm." His membershipcard,like his bargaining authorization, are dated Feb-ruary8, but the checkoff card simultaneously signed is dated February 7.General Counsel adduced notestimony, from Cansler oranyone else, con-cerning the full extent ofhis union activity.69 The otherbeingAnderson.7e That the 6-month period had not yetelapsed for a formal rating underRespondent's rating programdid not interfere with McNutt's natural pow-ers of observation.71 It is a sad fact of life that people lie even whentheydo not need to butbecause they feel that a valid case would be aided by exaggeration. MONTGOMERY WARD & CO., INCORPORATEDJackson'swork.72Moreover,ifRespondent had set out to"get" him,it does not seem reasonable that it would eitherhave given him the extra raise or praised him at the time;McNutt could simply have told him,as he testified, thatRespondent was only fulfilling a promise as it also did forHalley, another union man and perhaps more of an activ-ist. Such praise was especially unnecessary if Jackson's fur-ther testimony,also reliedon byGeneral Counsel, is cred-ited that Babbs told him at the time, "But we expect you tobea loyalemployee andnota followerfrom this point on."I do not credit the statement.There is no evidence of any"disloyalty"on Jackson's part during the nextweek.73 Theonly visible precipitating cause for his discharge was hisadditional misconduct culminating in what McNutt viewedas intolerable insubordination.General Counsel deems "almost conclusive evidence" ofdiscriminationMcNutt's alleged statementthat he wouldnot prevent Jackson from workingfor any other Wardstore(br. p. 3).I see this,however,as at once lending fur-ther support to McNutt's special concern for his peculiarposition as the new manager obliged to improve thecenter's financial posture; and as tending to negate Gener-al Counsel's broadbrush view that Jackson's discharge wasnot McNutt's decision but only part ofWard'sentire cen-tral headquarters'antiunion campaign.The only evidenceof such possible outside control was Panter's testimonythatMcNutt had saidat the February20 meeting thatJackson'sdischarge was "from a directive from KansasCity,"which I do not credit because it is uncorroboratedby a single other witness although testimony about theFebruary20 meeting other than Panter's made reference toremarksbyMcNuttabout Jackson'sdischarge;andHalley's testimony that McNutt told him he had calledKansasCityabout Jackson and gotten its approval for thedischarge.Even if Halley's statement were credited, thisdoes not mean that KansasCitymade the decision.It is atleast equally consistent with a manager's simple precautionagainst inviting a charge of violation by checking withcompany experts before discharging anyone following aunion's appearance74c.PanterPanter's discharge raises the same question as Jackson's:Why did Respondent pick on him?Indeed, the question ismore acute,because if Panter was the kind of troubleshoot-er the General Counsel sought to portray, Cansler wouldhave made an even better alternative here than vis-a-vis72 It is certainly difficult to credit Jackson's testimonythatMcNutt hadtold him,in announcing the wage increase,that he was thinking of sendingJackson,who was only a grade 3, to a service managerschool.73 Theonly evidence possibly looking in that direction is Jackson's belat-ed testimony that he asked Templetonon the day before his discharge whathe thought about the Union and that Templetontold him "not to say toomuch,itwould get me in trouble."Not only would such inquiry not evenremotely suggestdisloyalty over loyalty,but I discreditthe testimony in anyevent.74 Althoughnot specifically argued in hisbeef,I assume GeneralCounseloffered the evidence of statementsby McNutt that the Union had nothingto do withJackson's discharge as a case of protestingtoo much. I believe,however,this evidence isjust as consistent with an attemptin the midst of aunionizing campaignto disavowthe use ofunlawful methods while discour-aging membershiplawfully.391Jackson. Moreover, there was no shift in Respondent's ex-planation in Panter's case.In the statement of position tothe Regional Office, it was "complete disregard of instruc-tions"; the entry in his file which must be read in light ofMcNutt's order to go to the Allard home that nightagainstPanter's will, noted the "lack of basic routine checking"; 7son direct examination, McNutt testified that "no attemptto repair had been made" and hence "no attempt to followmy specific guidance" which "in essence, was insubordi-nation";and on cross, "He didn't follow my guidance."Hence this was another case of insubordination, this timepeculiarly compromising McNutt's position by reason ofhis personal involvement through his conversation with Al-lard.While it may not have played a part in McNutt's deci-sion to discharge Panter because he was probably unawareof it at thetime,a fact disclosed by Panter's testimony isnoteworthy:Whatever the instructions given Panter, Mc-Nutt had certainly impressed on him the urgency of hisvisit to Allard. Yet Panter utterly failed to inforin McNuttof his knowledge of the impossibility of repairing the set inAllard's home. The totality of the evidence necessarilyleads to the conclusion that Panter knew at the very mo-ment when he got his instructions to go to Allard's homethat he would not even attempt the repair and that McNuttmust have believed the contrary 76d.Cockrell(1) The dischargeCockrell's case is quite different. He was admittedly theablest technician at the service center. He was also one ofthe two leading union proponents and Respondent knew it.Moreover, the evidence establishes, in my opinion, thatMcNutt's ultimately avowed reason for firing him wasfalsebecause the alleged insubordination at the dischargeinterview came after the decision had already been made.Bearing in mind Trebesch's concern over the "difficult[y]to staff [repair service departments] with good people andhold them," it is a fair inference that only the most compel-ling reasonwould have moved Respondent to discharge ascompetent a technician as Cockrell, particularly in light ofMcNutt's own interest and efforts to improve the center'seconomic position. Yet the evidence shows that McNuttdecided to effect the discharge on the basis of the Hornerincident before affording Cockrell an opportunity to relatehis side 77 and despite Templeton's uncertainty as to themerits. The evidence also shows Respondent's investigativeprocedure to have taken the unprecedented turn of obtain-75 I creditMcNutt's testimony,as farmore probable, thathis instructionswere to make a sincereeffort to repair the set rather than merely"to makethe call," as Panter testified.761 do not credit Panter's testimony that McNutt announced a three-stepdisciplinaryprocedurein Januarysince he was theonly oneof the some 20technicians he said were in attendancewho sotestified.77 In addition to the facts that McNutt ordered Templeton to remove allcompanytools and equipmentfrom Cockrell's truck priorto the dischargeinterview, somethingnot usually done despite McNutt's vague statement(which I discreditas contrary to all the evidence)that it wascompanyprocedure, and that McNutt took the extraordinary stepof arranging for thepresence of a security guard,Respondent's own statement of position ac-knowledgesthat the decision was made on May 6. 392DECISIONS OF NATIONAL LABOR RELATIONS BOARDing the customer's signature on a statement drafted by Mc-Nutt.The explanation for this departure from the usualpractice,afterMcNutt's initial denial of any "particularreason"for it, was his absence at the time of the incidentand its seriousness.But he had not used the device in thecase of Jackson who had at least two serious customercomplaints that also occurred in McNutt's absence.While there is no need to resolve the substantive meritsof Homer's complaint in view of McNutt's testimony atthe hearing that the discharge was just for insubordination,it is pertinent for credibility purposes to note the misstate-ments(fn.49,supra)in Respondent'swritten statement ofposition given to the Regional Office during the investiga-tion of the instant case.What the record thus shows aremisstatements to support a discharge for customer com-plaints followed by an assertion of the mixed motive of thecustomer complaints and insubordination, culminating inMcNutt's testimony confining the motive to insubordina-tion.To cap the climax,the "insubordination"isdifficult toperceive.On McNutt's owntestimony,after telling Cock-rell that he was "belligerent"and "insolent,"which Mc-Nutt deemed"rank insubordination,"McNutt threatenedto terminate him "if you continue";and it was onlyCockrell's reply,"I think that is what has been on yourmind," that precipitated the discharge.Not only didCockrell's reply,uttered in the privacy of McNutt's officewith only Templeton present, not amount to insubordina-tion-it happened to be accurate by Respondent's own ad-mission.Since the alleged insubordination stemmed fromCockrell's unwillingness to listen to the reasons for his dis-charge it could hardly provide an additional-now indeedthe sole-ground.Unable,accordingly,to accept any of the varying basesasserted by Respondent, I find in all the circumstances thatCockrell's discharge was due to his union activity. Thisconclusion is fortified by Wade Rushing's uncontradictedtestimony of his conversation with Jim Hill while they wereattending the service manager's conference in Fort Worth.In this connection I also credit Anderson's statement, notspecifically deniedby McNutt,thatMcNutt told him onMay 8 that the decision to fire Cockrell came from KansasCity.(2) The March 21incidentI find no independent violation in respect to the warningplaced in Cockrell's fileon March 21. I do not credit Cock-rell that McNutt ordered him to runhis callsbecause of hisfailureto notify Respondentin advancethat he was totestify at the hearing.It ishighly unlikely that McNuttwould have done this withoutconsultingMuir who was sohandy. Much more probable was McNutt's account that hetold Cockrell to stand by until he got further word. Thefact is that the subsequent events of that morning bear outMcNutt's testimony. Cockrell didremain atthe centerwhere he wascalled by Muir, he did ultimately attend thehearing,and the entry which Muir had warned him of wasput in his file.Although I find no such company rule as Muir and Mc-Nutt testified to but which Muir later said was company"policy," I cannot imagine a company practice that wouldpermit such absences, without notice by employees not un-der subpeona and obliged to make service calls, to go un-challenged, and a warning against repetition in the futuredoes not appear unreasonable. While the right to testify ata Board hearing enjoys special protection, its exercisemust, like other rights under the Act, accommodate to theemployer's right to maintain production and efficiency. Cf.East Tennessee Undergarment Company,139 NLRB 1129,1134-35 (1962). Nor, in all thecircumstances,do I find theevidence sufficient to establish that this incident enteredintoRespondent's calculations in discharging Cockrell. Itherefore find no violation of either Section 8(a)(1) or8(a)(4) in this respect .783.Bargaining orderAlthough Respondent was clearly within its rights in re-fusing to recognize the Union and insisting on an election,its preelection unfair labor practices prevented the electionfrom representing the free will of the employees, and theelection must therefore be set aside. Moreover, those unfairlabor practices together with Cockrell's subsequent dis-charge were so extensive and serious as to render unlikely afair election in the future. In such circumstances, a bar-gainingorder is warranted if the Union had card authori-zations to bargain from a majority of the employees in theunit.N.L.R.B. v. Gissel Packing Co. Inc.,395 U.S. 575, 600,610-611, 614-615 (1969).79 The Union did in factpossesssuch cards from 16 of the 31 employees in the unit on theday of the election,80 so that the crucialissueconcerns thevalidity of certain of those cards. In this connection, Re-spondent raises three points all of which lack merit.a.The February 7 cardsIt contends, first, that the cards signed at the meeting onFebruary 7 were tainted by Gaskill's statementto the em-ployees that employers "very seldom" grant recognitionupon a demand based on cards, that he had "never beenfortunate enough" to have it happen to him, and that hewas "almostpositive"Respondent would refuse recogni-tion without an election. Respondent urges that the abovestatements"effectively destroyed whatever purpose the78 I do not find any violation in the alleged 8(a)(1) harassment of CockrellafterMarch 21. I see no reason why McNutt would have called him in fromhis route, threatened to take away his truck, and then restored him to duty.The alleged work order harassment does not appear to amount to anythingmore than McNutt had been doing since before the Union's appearance,even on Cockrell's testimony. As for the criticism for spending excessivetime with the office girls, it appears that of the three men Cockrell named asspending more time with the girls (presumably without criticism), one wasHalley who was also a good union man.79 Contrary to Respondent, a demand for recognition is not essential fora Gisselremedy.Unaflex Rubber Corporation,216 NLRB No. 102, fn. I(1974).And since no 8(a)(5) violation is alleged, it is immaterial that thedemands here did not accord with the unit found appropriate in the repre-sentationproceeding or that the Union lacked a majority as of the date ofsuch a demand.so Three additional cards were offered in evidence and rejected. One, of-fered by General Counsel, was dated May 29, and the other two, offered bythe Union, were dated October 2 and 14, respectively. There was no show-ing of the unit complement on any of such dates. MONTGOMERY WARD & CO., INCORPORATED393cards had as an expression of the employees'authorizationthat the Union represent them for collective bargaining." Idisagree.On their face the cards expressed a single pur-pose,to authorize the Union to represent the signers inbargaining.Such expression can be ignored only if the em-ployees are told that the cards are to be used solely for thepurpose of obtaining an election.N.L.R.B. v. Gissel Pack-ing Co., supraat 584, 606. And although a finding that sucha representation has been made does not depend on the useof the precise words, "sole" or "only," "there is nothinginconsistent in handing an employee a card that says thesigner authorizes the Union to represent him and then tell-ing him that the card willprobably be used first to get anelection."Id.at 606-608. (Emphasis supplied.)A fortiori,there is no inconsistency where,as here,the employees aretold that the Union would petition for an election "if thecompany refused recognition."So long as the employeeswere informed that the cards could be used for obtainingrecognition-indeed,that that was their primary purpose-their validity for purposes of a bargaining order was notunderminedby thestatements that the grant of recognitionwas very improbable. Any otherresultwould mean that anemployer's full exercise of his privilege to insist on an elec-tion would inhibit the Union's freedom to truthfully in-form the employees of the possible use of their designationcards.The intended use of the cards here for bargaining pur-poses was clearly manifested in any event by the employ-ees' decision at the same meeting to have Gaskill and An-derson request recognition the following morning.b. Thomas' cardRespondent next argues that the card of the dispatcher,Candace Thomas,st was invalidated by Halley's statementto her "that they had to havea certainamount of cardssigned in order to have a vote by the employees of Mont-gomery Ward, to decide whether the Union would be tak-en into the company."Thomas testified that she had read the card "carefully"before filling it out and signing it.Respondent neverthelesscontends that the card is invalid because nothing was toldher other than it was "to have a vote." The applicable caselaw is all to the contrary. SeeFederal Stainless Sink Div. ofUNARCO Industries, Inc.,197NLRB 489, In. 1, 494(1972);LeviStrauss& Co.,172 NLRB 732, 740 (1966);Crawford Manufacturing Company, Inc.,161NLRB 989,1024 (1966).Medley Distilling Company Inc.,187 NLRB -84(1970), relied on by Respondent, in fact supports the othercases.Id.at85, In. 8.c.Huckaby's cardRespondent's final contention is thatWayne Huckaby's81Receipt of this card in evidence was deferred becauseof some doubt asto the dateof April 10 which was typedin while the restof the informationwas handwritten.The testimonyshows,however, that Gaskill had put thedate in upon discovering the omission while goingover his card on the dayhe received it, and that the date wasappropriate. The card is accordinglyherebyreceived.card, like that of Thomas, was rendered invalid by the factthat "nothingwas told Huckaby about the purpose of thecard other than it was to `get enough votes."' The argu-ment restson the following testimony of Huckaby:THE WITNESS:When it started, they was going to tryto go union and so they wanted to know if I'd sign thecard authorizing to get enough votes to vote for theunion to get it in.And I told them I would sign a card.JUDGE HERMAN: Well,who told you anything aboutthe card?THE WITNESS: Oh, I don't remember. There was sev-eral of them told me about it-of the employees there.And Mr. Anderson brought the card by my house,and Isigned itfor him.JUDGE HERMAN: What did Mr. Anderson tell you?THE WITNESS: To my knowledge, I wasn't that inter-estedin it, but to the best of my knowledge they toldme they was going to take it to a vote and see if theycouldget the union in.However, on cross, after stating that he had not discussedthe substance of his testimony with company counsel atany time before taking the stand, even during their drivetogether to the courthouse, he testified as follows:Q. (By Mr. Eckhardt) Was Mr. Michas interestedin finding out the circumstances under which yousigned GC-44?A.Well, he might have been.Q.Well, what did he say in that regard?A. That I can recall-I don't even remember. Ididn't pay that much attention.Q. But it just happened this morning, Mr. Hucka-by.A.Well, I don't remember what I say for two hoursahead of time,unless it's something special. If it's spe-cial, I might. But that wasn't nothing special to me.Q. You don't regard thensigning aunion authori-zation card as something special?A.Well, I was doing it for the crowd.Q. You were doing what for the crowd?A. If they wanteda union,why let them get it.Q. You mean you're "wishy-washy"?A. It didn't make me any difference.Q. I see. So-but if I asked you exactly what wassaid when you were given this card, you wouldn't beable to-tellme,would you?A. No, I would not.Q. And you don't know, whether an election wasmentioned or authorization was mentioned, or mem-bership was mentioned, do you?A. All I know is they said they was going to get anelection if they got enough votes-cards.Q.Why do you remember that?A.Well, I don't know why.Q. But you just remember it. But you can't tell mewhy?MR. MICHAS: I'll object to why he can't recall some-thing.JUDGEHERMAN:Sustained.Q. (By Mr. Eckhardt): Can you explain why the 394DECISIONS OF NATIONAL LABOR RELATIONS BOARDword"election" now stands out in your memory andnothing else does?MR. MICHAS: Objection.JUDGE HERMAN:How does that word come to yourmind?THE WITNESS: You mean "election"?JUDGE HERMAN: Yes.THE WITNESS:Well, I don't know. It just-unionprocedures that they go through,Iguess;and theyhand the cards out, they get so many to sign them andthen they can bring up an election to see if it goesunion. 82Although Huckaby signed all the cards in blank and An-derson thereafter completed them at Huckaby's request be-cause of his impaired vision, Anderson testified crediblythat he briefly explained to Huckaby the nature of eachbefore he signed.Even if Huckaby were credited and his faulty memoryoverlooked,his testimony at most was that some unidenti-fied employees told him that his signing the card wouldsomehow help get enough votes to get the Union in. Suchtestimony,however, indicates that his signing the card wasfor the purpose of "getting the union in," and thus offersan even stronger basis for counting his card than in caseslikeCrawford Manufacturing CompanyandLevi Strauss &Co., supra,where the signatures were sought simply to"have a vote on the union,"or "to get an election."Addingthis to Anderson's undenied testimony that he explainedthe nature of the card, which, absent evidence to the con-trary,must be assumed to have reflected the statement ofpurpose on its face,I find no basis whatever for not count-ing Huckaby's card.IV. THE ELECTION OBJECTIVESIn viewof mydetermination that the election held onApril 26should be set aside, and my recommendation for abargaining order,a new election is not warranted herein,and I recommend that the Union's petition in Case 16-RC-6526 be dismissed and allpriorproceedings heldthereunder be vacated.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section2(2), (6), and (7) of the Act.2.The Union is alabor organizationwithin themeaningof Section2(5) of the Act.3.Respondent has violated Section8(a)(1) of the Act bycoercing its employees in the exercise of their unionactivi-ties.4.Respondent has violated Section8(a)(3) of the Act bydischargingWalter Cockrellfor his union activities.5.Theaforesaid unfairlaborpractices affect commercewithin the meaning of Section2(6) and (7) of the Act.83Huckaby was "almost positive"he had signed only the one card andhad no recollection of signing the membership and checkoff cards on thesame occasion,even after they were shown to him on the stand.6.Respondent did not violatethe Act by itsdischarge ofJackson or Panter.REMEDYIn order to remedy the unfair labor practices found here-in,my recommended Order will require Respondent tocease and desist therefrom and, in view of their seriousnature and variety,to cease and desist from infringingupon the Section 7 rights of its employees in any othermanner.Moreover,in order to effectuate the policies of theAct, and more particularly for thereasons setforth in thesection,supra,entitled "Bargaining order,"my recom-mended Order will require that Respondent bargain collec-tively and in good faith with the Union upon the Union'srequest.I shall further recommend that Respondent be re-quired to offer Walter Cockrell full reinstatement withbackpay. In accordancewith customaryrequirements, re-instatement shall be to his former job or, if that job nolonger exists,to a substantially equivalent position,withoutprejudice to his seniority or other rights and privileges. Heshall be made whole for any loss of earnings he may havesuffered by reason of the discrimination against him bypayment to him of a sum of money equal to that which hewould have earned from the date of discharge to the dateof a valid offer of reinstatement, less net earnings duringsuch period, to be computed in the manner prescribed inF.W.Woolworth Company,90 NLRB 289 (1950), andIsisPlumbing & Heating Co.,138 NLRB 716 (1962).Upon the foregoing findings of fact and conclusions oflaw, and the entire record herein, and pursuant to Section10(c) of the Act, I hereby recommend the following:ORDER 83Respondent,Montgomery Ward & Co., Incorporated,its officers,agents,successors,and assigns,shall:1.Cease and desist from:(a)Granting or expediting wage increases to its employ-ees to discourage their union activities.(b) Promulgating a no-solicitation rule for the purposeof discouraging union activities.(c)Threatening its employees for violating any no-solic-itation rule not validly promulgated.(d)Threatening its employees against the wearing ofunion insignia except when in contact with customers orthe generalpublic.(e)Discharging or otherwise discriminating against anyof its employees for engaging in union or other protectedconcerted activity.(f) In any other manner interfering with,restraining, orcoercing its employees in the exercise of their rights guar-anteed by Section 7 of the National Labor Relations Act.2.Take the following affirmative action necessary to ef-fectuate the policiesof the Act:(a)Upon request, bargain collectively and in good faith83 In the event no exceptions are filed as provided by Sec.102.46 of theRules and Regulationsof the National LaborRelations Board,the findings,conclusions,and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations,be adoptedby theBoard and becomeits findings,conclusions,and Order,and all objections thereto shall bedeemed waived for all purposes. MONTGOMERY WARD & CO., INCORPORATED395with International Union of Electrical,Radio and MachineWorkers,AFL-CIO-CLC, as theexclusive representativeof all the employees in the followingappropriateunit, andembody ina signed agreementany understanding reached:All service technicians and service clerks of theEmployer's central service department,Santa FeStreet facility,Oklahoma City, Oklahoma, includinginside and outside whiteline technicians, televisiontechnicians,general technicians, repair service clerks(parts clerks),vendor-charge-back clerk,service con-tract telephone clerks, and dispatcher, but excludingofficeclericalemployees,professional employees,guards and supervisors as defined in the Act.(b)Offer Walter Cockrell full reinstatement to his for-mer job or, if that job no longerexists, to a substantiallyequivalent job, without prejudice to seniority or otherrights and privileges, and make him whole for any loss ofpay suffered by reason of his discharge in the manner setforth in the section of this Decision entitled "Remedy."(c)Preserve and, upon request, make available to theBoard or its agents,for examinationand copying, all pay-roll records,social security records,timecards,personnelrecords and reports, as well as all other records necessaryto analyze and compute the amount of backpay due here-under.(d) Post at its place of business in Oklahoma City, Okla-homa, copies of the attached notice marked "Appendix." 64Copies of said notice, on forms provided by the RegionalDirector of Region 16, after being duly signed by an au-thorized representative of Respondent, shall be posted byRespondent immediately upon receipt thereof, and bemaintained by it for 60 days thereafter, in conspicuousplaces, including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered, de-faced, or covered by any other material.(e)Notify the Regional Director in writing, within 20days of this Order, what steps Respondent has taken tocomply herewith.IT IS FURTHERORDERED that the complaintbe dismissedinsofar as it alleges violations of the Act not specificallyfound.84 In the event that the Board'sOrder isenforced by a Judgment of aUnited StatesCourt of Appeals, the wordsin the notice reading"Posted byOrder of the NationalLaborRelations Board"shall read"Posted Pursuantto a Judgment of the United StatesCourt of AppealsEnforcing an Order ofthe National Labor Relations Board."9